    Case: 1:17-md-02804 Doc #: 3007-7 Filed: 12/17/19 1 of 118. PageID #: 434720


                                                              CONFIDENTIAL




Expert Analysis: Lacey R. Keller




1
     Case: 1:17-md-02804 Doc #: 3007-7 Filed: 12/17/19 2 of 118. PageID #: 434721




              A. Contents and Figures
             1.            Table of Contents
A.        Contents and Figures ............................................................................................................................ 2
     1.      Table of Contents .............................................................................................................................. 2
     2.      Table of Figures ................................................................................................................................. 4
B.        Qualifications ........................................................................................................................................ 6
C.        Remuneration ....................................................................................................................................... 9
D.        Scope of Report..................................................................................................................................... 9
E.        Summary of Opinions............................................................................................................................ 9
F.        Materials Reviewed ............................................................................................................................ 12
G.        Data Included in the Analysis .............................................................................................................. 13
H.        Limitations of Analysis ........................................................................................................................ 13
I.        Overview: Labeler Presence in Summit and Cuyahoga ...................................................................... 15
J.        Compliance Metric Application........................................................................................................... 16
     1.      Twice Trailing Twelve-Month Average (“Double National Average”) ............................................ 17
     2.      Three Times Trailing Twelve-Month Average (“Triple National Average”) .................................... 17
     3.      McKesson: 8,000 Rule ..................................................................................................................... 18
     4.      Maximum Monthly, Trailing Six-month Threshold (“Common Sense”) ......................................... 18
     5.      Qualitest (Endo): 25%/50% National Average ................................................................................ 18
     6.      Qualitest (Endo): 30,000 Rule ......................................................................................................... 19
     7.      Mallinckrodt: Rolling Average (Double) .......................................................................................... 19
     8.      Mallinckrodt: Rolling Average (Triple) ............................................................................................ 20
     9.      Purdue ............................................................................................................................................. 20
     10.          Actavis (Teva): 125% Order Average........................................................................................... 21
     11.          Teva: Three Standard Deviations ................................................................................................ 21
     12.          Multiple Distributors ................................................................................................................... 22
K.        Part One: Manufacturer to Prescriber Analysis .................................................................................. 23
     1.      Defendant Access to IQVIA Data..................................................................................................... 27
     2.      Results of Compliance Metric Application ...................................................................................... 29
     3.      Flagged Prescriber 1: Dr. Clive Sinoff .............................................................................................. 32
     4.      Flagged Prescriber 2: Dr. Guang Yang ............................................................................................. 36
     5.      Flagged Prescriber 3: Dr. Ronald Celeste ........................................................................................ 40
     6.      Flagged Prescriber 4: Dr. James Lundeen ....................................................................................... 43

2
     Case: 1:17-md-02804 Doc #: 3007-7 Filed: 12/17/19 3 of 118. PageID #: 434722



     7.        Flagged Prescriber 5: Dr. Adolph Harper ........................................................................................ 46
     8.        Flagged Prescriber 6: Dr. Syed Jawed Akhtar-Zaidi......................................................................... 50
     9.        Small Labeler Impact ....................................................................................................................... 53
     10.          Baseline Year Analysis ................................................................................................................. 56
L.        Part Two: Manufacturer to Pharmacy Analysis .................................................................................. 58
     1.        Results of Compliance Metric Application ...................................................................................... 59
     2.        Flagged Pharmacy 1: Marc’s 23PU.................................................................................................. 63
     3.        Flagged Pharmacy 2: 8000 Euclid Ave CVS ..................................................................................... 66
     4.        Flagged Pharmacy 3: 14525 Euclid Ave Walgreen Co. .................................................................... 70
     5.        Flagged Pharmacy 4: New Choice Pharmacy .................................................................................. 73
     6.        Flagged Pharmacy 5: Church Square Pharmacy.............................................................................. 76
     7.        Flagged Pharmacy 6: Rite Aid.......................................................................................................... 79
M. Downstream Customers of Suspicious Orders ................................................................................... 83
N.        Methodology....................................................................................................................................... 85
     1.        ARCOS Data ..................................................................................................................................... 85
     2.        IQVIA Xponent®............................................................................................................................... 85
          a.      Supplementing the Data - Drug Information .............................................................................. 87
          b.      Supplementing the Data - Prescriber Information ..................................................................... 88
     3.        Chargeback / 867 Data .................................................................................................................... 89
          a.      Field Mapping ............................................................................................................................. 91
          b.      Summary Chargeback Field Descriptions.................................................................................... 93
          c.      Exclusions .................................................................................................................................... 93
          d.      Data Cleaning and Enrichment ................................................................................................... 94
          e.      Calculations ................................................................................................................................. 97
          f.      Anonymous Buyers ..................................................................................................................... 97
          g.      Mismatched Labelers .................................................................................................................. 98
     4.        Mallinckrodt Peculiar Transactions Data ........................................................................................ 98
O.        Conclusion ........................................................................................................................................... 99
P.        Exhibit 1 – Lacey Keller Resume........................................................................................................ 100
Q.        Exhibit 2 – Results of Manufacturer to Prescriber Analysis Compliance Metric Application ........... 101
R.        Exhibit 3 – Results of Manufacturer to Pharmacy Analysis Compliance Metric Application ........... 101
S.        Exhibit 4 – Code ................................................................................................................................ 101




3
    Case: 1:17-md-02804 Doc #: 3007-7 Filed: 12/17/19 4 of 118. PageID #: 434723




           2.            Table of Figures
Figure 1 Bates Numbers of Defendant Labeler Data .................................................................................. 12
Figure 2 Number of Dosage Units Flagged by Compliance Metrics, Per Year (IQVIA – Defendant Labelers;
1997-2006, 2008-2017 Summit, Cuyahoga) ............................................................................................... 31
Figure 3 Physician Dosage Units Compared to Per Physician Specialty Average: Sinoff (IQVIA – all
labelers; 1997-2006, 2008-2017) ................................................................................................................ 33
Figure 4 Prescriptions by Labeler Over Time: Sinoff (IQVIA – Defendant Labelers; 1997-2006, 2008-2017)
 .................................................................................................................................................................... 35
Figure 5 Dosage Units by Labeler Over Time: Sinoff (IQVIA – Defendant Labelers; 1997-2006, 2008-2017)
 .................................................................................................................................................................... 35
Figure 6 Physician Dosage Units Compared to Per Physician Specialty Average: Yang (IQVIA – all labelers;
1997-2006, 2008-2017)............................................................................................................................... 37
Figure 7 Prescriptions by Labeler Over Time: Yang (IQVIA – Defendant Labelers; 1997-2006, 2008-2017)
 .................................................................................................................................................................... 38
Figure 8 Dosage Units by Labeler Over Time: Yang (IQVIA – Defendant Labelers; 1997-2006, 2008-2017)
 .................................................................................................................................................................... 39
Figure 9 Physician Dosage Units Compared to Per Physician Specialty Average: Celeste (IQVIA – all
labelers; 1997-2006, 2008-2017) ................................................................................................................ 40
Figure 10 Prescribing by Labeler: Celeste (IQVIA – all Labelers; 1997-2006, 2008-2017) .......................... 41
Figure 11 Prescriptions by Labeler Over Time: Celeste (IQVIA – Defendant Labelers; 1997-2006, 2008-
2017) ........................................................................................................................................................... 42
Figure 12 Dosage Units by Labeler Over Time: Celeste (IQVIA – Defendant Labelers; 1997-2006, 2008-
2017) ........................................................................................................................................................... 42
Figure 13 Physician Dosage Units Compared to Per Physician Specialty Average: Lundeen (IQVIA – all
labelers; 1997-2006, 2008-2017) ................................................................................................................ 44
Figure 14 Prescriptions by Labeler Over Time: Lundeen (IQVIA – Defendant Labelers; 1997-2006, 2008-
2017) ........................................................................................................................................................... 45
Figure 15 Dosage Units by Labeler Over Time: Lundeen (IQVIA – Defendant Labelers; 1997-2006, 2008-
2017) ........................................................................................................................................................... 46
Figure 16 Physician Dosage Units Compared to Per Physician Specialty Average: Harper (IQVIA – all
labelers; 1997-2006, 2008-2017) ................................................................................................................ 47
Figure 17 Prescriptions by Labeler Over Time: Harper (IQVIA – Defendant Labelers; 1997-2006, 2008-
2017) ........................................................................................................................................................... 49
Figure 18 Dosage Units by Labeler Over Time: Harper (IQVIA – Defendant Labelers; 1997-2006, 2008-
2017) ........................................................................................................................................................... 49
Figure 19 Physician Dosage Units Compared to Per Physician Specialty Average: Akhtar-Zaidi (IQVIA – all
labelers; 1997-2006, 2008-2017) ................................................................................................................ 51
Figure 20 Prescriptions by Labeler Over Time: Akhtar-Zaidi (IQVIA – Defendant Labelers; 1997-2006,
2008-2017) .................................................................................................................................................. 52
Figure 21 Dosage Units by Labeler Over Time: Akhtar-Zaidi (IQVIA – Defendant Labelers; 1997-2006,
2008-2017) .................................................................................................................................................. 53
Figure 22 Total Prescriptions Over Time Compared to 1997 Prescription Total (IQVIA – Defendant
Labelers; 1997-2006, 2008-2017 Summit, Cuyahoga) ................................................................................ 56
Figure 23 Dosage Units by Labeler Over Time: Marc’s 23PU (ARCOS; 2006 - 2014) .................................. 64


4
    Case: 1:17-md-02804 Doc #: 3007-7 Filed: 12/17/19 5 of 118. PageID #: 434724



Figure 24 Dosage Units by Labeler Over Time: Marc’s 23PU (Chargebacks – Defendant Labelers; Varies
Between 1998-2018)................................................................................................................................... 66
Figure 25 Dosage Units by Labeler Over Time: 8000 Euclid Ave CVS (ARCOS; 2006 - 2014) ...................... 68
Figure 26 Dosage Units Per Labeler Over Time: 8000 Euclid Ave CVS (Chargebacks – Defendant Labelers;
Varies Between 1998-2018)........................................................................................................................ 69
Figure 27 Dosage Units by Labeler Over Time: 14525 Euclid Ave Walgreen Co. (ARCOS; 2006 - 2014) ... 71
Figure 28 Dosage Units Per Labeler Over Time: 14525 Euclid Ave Walgreen Co. (Chargebacks –
Defendant Labelers; Varies Between 1998-2018) ...................................................................................... 72
Figure 29 Dosage Units by Labeler Over Time: New Choice Pharmacy (ARCOS- Defendant Labelers; 2006
- 2014) ......................................................................................................................................................... 74
Figure 30 Dosage Units by Labeler Over Time: New Choice Pharmacy (Chargebacks – Defendant
Labelers; Varies Between 1998-2018) ........................................................................................................ 75
Figure 31 Dosage Units by Labeler Over Time: Church Square Pharmacy (ARCOS; 2006 – 2014) ............ 77
Figure 32 Dosage Units by Labeler Over Time: Church Square Pharmacy (Chargebacks – Defendant
Labelers; Varies Between 1998-2018) .................................................................................................... 79
Figure 33 Dosage Units by Labeler Over Time: Rite Aid (ARCOS; 2006 - 2014) ......................................... 81
Figure 34 Dosage Units by Labeler Over Time: Rite Aid on Kenmore (Chargebacks – Defendant Labelers;
Varies Between 1998-2018)........................................................................................................................ 82




5
    Case: 1:17-md-02804 Doc #: 3007-7 Filed: 12/17/19 6 of 118. PageID #: 434725




         B. Qualifications
     1. I am the Managing Director for Data Mining & Analytics with Gryphon Strategies, Inc. I was hired
        to create and direct their data mining and analytics division. In my current role, I advise financial
        and law firms on leveraging data for investments and investigations.

     2. Prior to founding Gryphon Strategies’ Data Mining & Analytics division, I founded and directed the
        Research and Analytics Department for the New York State Office of the Attorney General (NYAG)
        from 2013 to 2017. As a result of my leadership, the NYAG became the first state attorney
        general’s office to hire a data scientist. I grew my staff from one research assistant to seven full-
        time staff.

     3. I have also worked in various research and analytical positions, including the research department
        of the Service Employees International Union (SEIU) 32BJ, the largest property services union in
        the country. I was also a researcher for the Global Clearinghouse and a Teaching Assistant at the
        New School for Social Research. As a consultant, I have been hired by and have provided pro-
        bono assistance to many state and federal agencies as well as nonprofits on the use of data
        mining and analytics in investigations.

     4. The work I have done throughout my career relates directly to analysis undertaken in this report.
        For over six years, I have employed a data-driven approach to identifying suspicious, sometimes
        illegal, conduct. I have developed a specialty in compiling and analyzing disorganized and
        disparate data. Since 2014, I have been immersed in issues and investigations related to the
        opioid crisis. This analysis drew upon my unique and specialized skillset that has been developed
        over a decade of research and analytical experience.

     5. I was often tasked with identifying instances of wrongdoing by companies. For example, while at
        SEIU 32BJ, I reviewed public records for data to identify wrongdoing by cleaning companies and
        cleaning contractors around the country. For example, through thorough research and
        documentation, I was able to identify a cleaning company that was creating shell companies to
        keep a small business cleaning contract at the Walter Reed Medical Center. SEIU 32BJ submitted
        this information to the General Services Administration. To the best of my knowledge, that
        company or its subsidiaries/affiliates lost the contract for that site.

     6. My primary directive when the NYAG’s office hired me was to help the office identify areas for
        investigation using data. Frequently, I was given a subject area to investigate without having any
        prior expertise in the area. I would then educate myself through research and talking with subject
        matter experts to allow me to help them identify new areas of investigation. I often would use
        public data to assist with these investigations. For instance, I combined publicly available tax
        assessor, mortgage records, and real estate listings to identify hundreds of land owners
        potentially out of compliance with the city’s 421-a tax benefit program that the NYAG
        investigated with various settlements with landlords.




6
    Case: 1:17-md-02804 Doc #: 3007-7 Filed: 12/17/19 7 of 118. PageID #: 434726



     7. My work over the past decade has required me to extract, process, clean, merge, and analyze
        both public and confidential data, which often comes poorly formatted and from disparate
        locations. From these convoluted datasets, I have identified trends and outliers that have
        furthered investigations or prosecution.

     8. For over four years, I have worked extensively on issues relevant to opioids. While at the NYAG, I
        developed and managed the Community Overdose Prevention (COP) Program to use data
        analytics to determine how best to deploy life-saving naloxone across law enforcement officers
        statewide. Under that program, I oversaw the collection of information related to naloxone
        disbursements, which jumpstarted tracking opioid overdoses more efficiently throughout the
        state. I used the data I collected, as well as external datasets, to deepen understanding of opioid
        usage in New York State. Chief among the datasets I used was the Drug Enforcement
        Administration (DEA) Automation of Reports and Consolidated Orders System (ARCOS) data. I
        continue to work with ARCOS data and have now utilized both the publicly available and
        confidential shipment-level ARCOS data to provide attorneys with granular analysis and support
        the initiatives and litigation pursued by policymakers and law enforcement.

     9. I have written or co-authored numerous reports using my data analysis to advance a variety of
        investigations into illegal activity, many of which have been covered by national media outlets.
        For instance, my analysis published in a report issued by the NYAG helped reveal Airbnb’s illegal
        activity in New York City. In addition, while at SEIU 32BJ, I authored two papers about the physical
        building conditions of New York City public school facilities, the second of which was widely
        covered by local news and prompted a city council oversight hearing to address the issues raised.

     10. In my work, I have frequently received produced data in a format not initially conducive to
       analysis, such as productions containing PDF versions of spreadsheets or thousands of files of
       various formats not described in a volume of bates. In a case that settled for hundreds of millions
       of dollars, I supervised the team that identified and extracted information about shipments from
       the labeler defendant’s production. Because of this analysis, my team and I were able to detect
       millions of improper shipments made in New York State that were then used by NYAG attorneys
       in court and ultimately led to the judge ordering the labeler defendant to pay almost $250 million
       in damages.

     11. My experience also includes processing very disorganized data produced by labeler defendants
       in various cases for investigations and prosecution. For a wage theft case brought by the NYAG, I
       was asked to identify instances of an employer “stealing time” from employees. To complete this
       analysis, I had to extract information from thousands of PDF employee time cards to extrapolate
       and identify instances of missing time. Based on my analysis, I determined that over $500,000 in
       owed money to employees.

     12. In my work, I supervise complicated data management and analysis. For an NYAG investigation
       into posting fake trades in emerging market foreign exchange currency options, I used scripts to
       extract relevant trade information from two years of instant message, email, and voice
       communications between brokers. Working with my team, I then compared that relevant


7
    Case: 1:17-md-02804 Doc #: 3007-7 Filed: 12/17/19 8 of 118. PageID #: 434727



       information from postings to the trade confirmations of actual completed trades brokered to
       determine which trades were real and which were fabricated. This analysis was relied upon to
       generate a criminal complaint filed by the NYAG. The firms ultimately pled guilty to one count of
       securities fraud.

     13. I am also experienced in working with vast amounts of sensitive information. In developing the
       interactive dashboard on illegal gun trafficking in New York, the Attorney General’s Office
       obtained the anonymized and the highly confidential firearms tracing data from the Bureau of
       Alcohol, Tobacco, Firearms and Explosives. My team and I were granted authorization from
       dozens of police departments to access their firearms trace data on their behalf. I transformed
       that data into an interactive tool used by New York State law enforcement agencies to identify
       potential firearms trafficking, based on analytics relevant to firearms trafficking. This data
       required considerable cleaning and analysis, including geocoding and entity resolution to identify
       the same firearm purchaser that relied on different aliases, addresses, and other biographical
       information to avoid detection.

     14. I frequently am called upon to analyze very large data. While working on investigations of
       broadband internet investigations at the NYAG, I collected public speed test data and submissions
       to office made by the general public about the download speed. This preliminary analysis was the
       basis for opening an investigation into the practices of the largest broadband providers regarding
       the internet speeds of its customers. As part of this investigation, I drafted the data request to
       broadband providers for account and other relevant information that would impact a customer’s
       internet speed. I connected several datasets totaling hundreds of millions of records, including
       the customer account data (what internet tier they were provisioned), the internet speed test
       results, as well as information about the modem/router configuration. The results of my analysis
       and the analysis that I supervised were used in the complaint the Attorney General filed against
       Time Warner Cable. The case ultimately settled for $174.2 million.

     15. I received the NYAG’s Innovation in Law Enforcement Award for my work on gun trafficking and
       twice received the NYAG’s Superior Service Award.

     16. I was a member of the 28th Class of Coro’s Leadership New York and was part of City and State’s
       40 Under 40 Rising Stars in 2016. I serve on the Standards Review Council for the Multifamily
       Operating Standards Assessment & Improvement Council (MOSAIC) – a New York Benefit
       Corporation designed to establish fair and independent operating standards for quality of living
       within the multifamily housing market.

     17. I hold a Master of Economics from the New School and a Bachelor of Business Administration
       from Washburn University.

     18. I have not testified or been deposed in the last four years.

     19. I was an invited speaker at the following conferences:



8
    Case: 1:17-md-02804 Doc #: 3007-7 Filed: 12/17/19 9 of 118. PageID #: 434728



             a. Association of Certified Fraud Examiners (ACFE) Global Fraud Conference (forthcoming:
                2019)
             b. NASAA Investment Adviser Training (2017, 2019)
             c. Association of Certified Fraud Examiners (ACFE) Law Enforcement and Government Anti-
                Fraud Summit (2018)
             d. PLI Hedge Fund and Private Equity Enforcement & Regulatory Developments 2018
                (2018)

     20. My CV is attached as Exhibit 1.

         C. Remuneration
     21. Gryphon is being compensated for its time and expenses. My hourly rate is $475 per hour. Other
       Gryphon personnel working on this matter have billing rates of $275 to $375 per hour.

         D. Scope of Report
     22. This report focuses specifically and exclusively on manufacturers’ anti-diversion and suspicious
       order monitoring programs. Throughout the report, I will refer to labelers and manufacturers
       interchangeably as the entities that create the drugs analyzed.

     23. I have been asked to report the results of applying certain compliance metrics applicable to
       manufacturers to prescribers.

     24. I have been asked to report the results of applying certain compliance metrics applicable to a
       manufacturer to pharmacies and physicians.

     25. I have been asked to trace the orders made by distributors that were deemed peculiar by a
       manufacturer to the end pharmacy buyer through that manufacturer’s chargeback data.

     26. I have been asked to report the impact on opioid prescribing in Summit and Cuyahoga County if
       a small labeler had reported the activity of suspicious prescribers.

         E. Summary of Opinions
     27. My findings demonstrate that there were millions of prescriptions and purchases of billions of
       dosage units and MMEs in Cuyahoga and Summit counties that defendant manufacturers of
       opioids (called labelers) could have identified as being of unusual size or frequency and deviating
       from the normal pattern yet were unreported. I found that defendant labelers purchased external
       data sources (IQVIA) and maintained internal data sources (chargebacks, 867 data, sales data)
       that provided them with granular information regarding the entity distributing, prescribing, and
       purchasing their opioid products. All defendant labelers purchased IQVIA Xponent data. All of this
       information was sufficient to support a Suspicious Order Monitoring (SOM) program identifying
       problematic distributors, prescribers and pharmacies. In particular, it was and is possible using

9
     Case: 1:17-md-02804 Doc #: 3007-7 Filed: 12/17/19 10 of 118. PageID #: 434729



         standard data-analytic tools to determine from the data that the defendant labelers had in their
         possession suspicious prescribing and purchasing patterns, and to identify particular physicians
         and particular pharmacies with problematic prescribing patterns.

       28. I found that defendant labelers purchased robust external data sources and maintained internal
         data sources that provided them with granular information regarding the entity distributing,
         prescribing, and purchasing their opioid products. This information was sufficient to support a
         Suspicious Order Monitoring (SOM) program identifying problematic prescribers and pharmacies.
         Nonetheless, defendant labelers did not implement robust monitoring programs and therefore
         failed to capture a substantial volume of potentially suspicious transactions.

       29. Although all defendant labelers purchased IQVIA Xponent® data, each used it to monitor
         potential inappropriate prescribing in different ways to differing degrees. Teva and Mallinckrodt,
         for example, committed to regularly monitor IQVIA Xponent as agreed to with the FDA in their
         Risk Monitoring Plans (RMP), also known as Risk Minimization Action Plans (RiskMAP).1 However,
         the details of how that data analysis would take place and what actions it would lead to was
         unspecified. To my knowledge only one defendant, Purdue Pharma, used IQVIA in a programmatic
         or algorithmic way2. Implementing Purdue’s calculations, however, requires additional data that
         has not been made available to me.

       30. Furthermore, instead of using this data to develop monitoring programs, defendants used it to
         inform their targeted marketing efforts to prescribers and evaluate drug performance. Similarly,
         despite the scope and detail of the chargeback data they maintained, defendant labelers did not
         use that data programmatically or effectively to capture suspicious activity among end buyers.

       31. To quantify the prescriptions or transactions that labelers could have readily detected were of
         unusual size or frequency, I applied a series of compliance metrics to each dataset. Defendant
         labelers and distributors originally developed all but one of these compliance metrics. Among
         these metrics were whether the volume prescribed or ordered was over a certain static threshold;
         whether a buyer significantly increased prescriptions or purchases relevant to their own histories;
         or how prescriptions or purchases compared to national averages for the same labeler opioid
         product. I then applied these compliance metrics to physicians and pharmacies to determine what
         suspicious activity could be detected by labelers. The last metric was derived from labeler
         defendants’ due diligence Standard Operating Procedures documents in which companies
         expressed concern that pharmacies may be purchasing large quantities of controlled substances
         from more than one distributor as a means of staying below distributor thresholds.
         Manufacturers were uniquely positioned to identify end-customers’ purchasing patterns and,
         thus, which customers were using multiple distributors.

       32. In Part One of this report, I analyzed the prescribing history of physicians from a labeler’s
         perspective. As previously noted, this analysis relied on IQVIA Xponent® data, which was often
         purchased by defendant labelers for marketing purposes. In fact, this dataset was produced

1TEVA_CHI_00049296,   MNK-T1_0007204156
2
    PDD1503450011

10
    Case: 1:17-md-02804 Doc #: 3007-7 Filed: 12/17/19 11 of 118. PageID #: 434730



       through discovery to plaintiffs by one of the defendant labelers.3 By using these compliance
       metrics, I demonstrated that defendant labelers did not detect millions of prescriptions that could
       have signaled irregular prescribing patterns. In some cases, labelers even targeted these high-
       volume prescribers for prescriptions of their product instead of reporting their prescribing
       patterns as suspect.4 I found several examples of high opioid-prescribing physicians whose
       suspicious prescribing could have been evident but, to the best of my knowledge, were not
       reported by defendant labelers.

     33. Part Two of this report analyzed chargeback data. Chargebacks are requests submitted by
       distributors to labelers to protect distributors from profit loss when drugs are sold to a buyer at
       less than the distributor paid the labeler for them.5 Order information – including drug, dosage,
       package quantity – is contained in the request to demonstrate to the labeler that the opioid
       product was sold for a lesser value to an end buyer, such as a pharmacy. Because of this system,
       defendant labelers regularly received chargeback requests from distributors regarding purchases
       of specific national drug code (NDC) products. This gave the labelers access to information
       regarding the purchasing patterns of their downstream customers. With this data, I demonstrated
       that labelers had precise insight into pharmacies in Summit and Cuyahoga that were ordering
       excessive amounts of their opioid products. Using chargeback data alone, labelers could have
       detected the suspicious activity of pharmacies, and had they reported them, they would have
       stopped hundreds of millions of dosage units from being dispensed in Summit and Cuyahoga
       counties.

     34. I was asked by plaintiffs’ counsel to include additional analysis that examined what would have
       happened if a labeler with a comparatively small market share had reported and stopped supplies
       to suspicious prescribers. I demonstrated that if Janssen – the defendant labeler with the second
       smallest market share in Summit and Cuyahoga counties – had reported suspicious activity,
       prescriptions for millions of dosage units could have been stopped in Summit and Cuyahoga
       counties.

     35. The results of my analysis are stark: had the defendant labelers applied similar analytic
       techniques using their own compliance metrics, that analysis would have identified suspicious
       orders in Cuyahoga and Summit counties responsible for millions of opioid prescriptions and
       billions of MMEs, as shown below in Tables 8 through 11. In the aggregate, suspicious orders that
       defendant labelers could have identified, but apparently did not, were responsible for more than
       half of all opioid prescriptions filled in Summit and Cuyahoga Counties in the periods 1997-2006
       and 2008-2017, and for nearly half the MMEs dispensed there in that same period. My analysis
       also shows that closer analysis of the flagged prescriptions would have confirmed that multiple,
       identified doctors in Summit and Cuyahoga counties, not limited to those profiled in this report,
       were engaged in highly suspicious and likely improper prescribing. Similar, closer analysis of
       flagged pharmacies would have identified specific, identified highly problematic pharmacies. This
       analysis shows that it is and was possible to identify by name the problematic doctors and


3 ALLERGAN_MDL_02485011
4 MNK-T1_0001029479
5
  PPLP004397849

11
Case: 1:17-md-02804 Doc #: 3007-7 Filed: 12/17/19 12 of 118. PageID #: 434731
     Case: 1:17-md-02804 Doc #: 3007-7 Filed: 12/17/19 13 of 118. PageID #: 434732



               g. “National Drug Code Directory,” U.S. Food & Drug Administration, January 2018 (current
                  version available at https://www.fda.gov/drugs/informationondrugs/ucm142438.htm);
               h. “Opioid Oral Morphine Milligram Equivalent (MME) Conversion Factors,” Centers for
                  Disease Control and Prevention, August 2017 (current version available at
                  www.cdc.gov/drugoverdose/resources/data.html);
               i. “NDC: Based On Drug Products in the Medicaid Drug Rebate Program,” Centers for
                  Medicare and Medicaid Services, April 2019 (current available at
                  https://data.medicaid.gov/Drug-Pricing-and-Payment);
               j. “Geocoder,” United States Census (current available at
                  https://geocoding.geo.census.gov/geocoder);
               k. “Physician Specialty Codes,” American Medical Association (current available at
                  http://cdn2.hubspot.net/hub/178504/file-2553042497-
                  pdf/documents/AMA Physician Specialty Codes.pdf?t=1425245957165
               l. Other documents cited in the text and footnotes below);

           G. Data Included in the Analysis
       37. The drugs found in the IQVIA Xponent® and chargeback/867 data included in this analysis are
         limited to the drugs identified in either the ARCOS data or those identified in the expert reports
         filed by Craig McCann and Meredith Rosenthal. In addition to the drugs they reviewed, I also
         included Hysingla, labeled by Purdue. Drugs were matched by NDC where possible and on
         standardized trade name matches. I did not include any buprenorphine or methadone products,
         even though there is documentation from defendant labelers that they knew that specific drugs in
         this drug family, namely Butrans and Suboxone, were also often misused and diverted9.

       38. Although there are other downstream customers, such as hospitals and pain clinics, as in the
         McCann and Rosenthal reports I only consider prescribers (physicians) and pharmacies (retail,
         chain) among the analyzed buyers. Including these additional buyers and drugs would have
         increased the suspicious activity this report identifies.

       39. All data is analyzed for the entire time frame available. IQVIA data ranges from 1997 through
         2017, with no data produced for 2007, as detailed above. Chargeback data was analyzed for the
         varied time periods that produced by defendant labelers. ARCOS data was analyzed for years
         2006 through 2014.

           H. Limitations of Analysis
       40. In drafting this analysis, I had an incomplete set of the defendant labelers’ data. Labeler
         defendants produced chargeback data for periods shorter than the years that they were
         manufacturing opioid products. Labeler defendants also had access to and maintained data
         sources that were more detailed than the chargeback and IQVIA Xponent® data that were
         produced. Produced documentation for some labeler defendants show that supply chain data


9
    TEVA_MDL_A_06441627

13
     Case: 1:17-md-02804 Doc #: 3007-7 Filed: 12/17/19 14 of 118. PageID #: 434733



        (such as 867 and 852 data) as well as patient and prescribing data such as IQVIA LRx®, were also
        used in investigations of suspicious prescribers and downstream customers.10

      41. This analysis does not analyze manufacturer to distributor transactions through ARCOS data,
        which is the subject of a supplemental report submitted by Craig McCann.

      42. The majority of the data produced to me was limited to opioid products; however, suspicious
        monitoring programs relied on non-controlled substances as a way to benchmark suspicious
        activity. In fact, several monitoring programs developed by manufactures11 and distributors12
        relied on the percentage of controlled substances to non-controlled substances as a metric.

      43. Additionally, labeler13 and distributor defendants evaluated the insurance status and method of
        payment for prescriptions and office visits, in particular the percentage of transactions paid for in
        cash.14 I did not have access to such detailed information for this analysis.

      44. I implemented the manufacturer and distributor developed compliance metrics as documented,
        without endorsement. I implemented the metrics using a close reading of the best information
        available from produced documents and instruction by counsel, providing the most accurate
        reflection of labeler defendants’ monitoring programs as they were represented in their own
        operating procedures and documentation. If substantially new documents or clarifications were
        to become available to me, I reserve the right to update the analysis.

      45. I had insufficient information from labeler defendants regarding when or whether they reported
        suspicious activity to the relevant authorities. Furthermore, I have limited knowledge of what
        action labeler defendants took with prescribers and pharmacies, including (but not limited to) due
        diligence after they noted suspicious behavior.15

      46. My opinions are based on my professional experience and training and rely on publicly available
        data and information and data and documents produced in this litigation, as described below. I
        continue to review documents and gather information and reserve the right to update my
        analysis and opinion based on additional documents or data that may become available.




10 Acquired_Actavis_00488498, ALLERGAN_MDL_01213256, PPLPC023000971890, Crowley-008, TEVA_MDL_A_00339164,
TEVA_MDL_A_00339163, Becker deposition (Mallinckrodt), TEVA_MDL_A_00339164
11
   PDD1503450011, ALLERGAN_MDL_03535132, ALLERGAN MDL 02146081, TEVA_MDL_A_02476562
12 MCKMDL00353141, CAH_MDL_PRIORPROD_AG_0029049, CAH_MDL_PRIORPROD_AG_0000013, CAH_MDL_PRIORPROD_AG_0000849
13 PDD1503450011, Gilles deposition (Mallinckrodt), Tomkiewicz deposition (Actavis/Teva), McGinn deposition (Actavis/Teva)
14 MCKMDL00353141
15
   Geraci (Purdue 30(b)(6).

14
  Case: 1:17-md-02804 Doc #: 3007-7 Filed: 12/17/19 15 of 118. PageID #: 434734




           I. Overview: Labeler Presence in Summit and Cuyahoga
     47. The U.S. Food and Drug Administration defines a labeler as, “either a manufacturer, including a
       repackager or relabeler, or […] the entity under whose own label or trade name the product will
       be distributed.”16 In other words, labelers create brand name and generic drugs that reach the
       shelves of pharmacies and doctors’ offices. The next step in the distribution chain are the
       distributors, also often referred to as “wholesalers” by the labelers. I refer these entities as
       distributors throughout. As stated earlier, this analysis focuses solely on manufacturers’ anti-
       diversion and suspicious order monitoring programs and does not concern the activities of
       distributors.

     48. Several large labelers dominated the downstream opioid supply in Summit and Cuyahoga from
       1997 to 2017. Teva was the largest labeler of generic drugs nationwide, although they had two
       fentanyl-based brand names on the market in certain years (Fentora and Actiq).17 Mallinckrodt
       also manufactured a high percentage of generic drugs but produced a few brand names, like the
       hydromorphone product Exalgo.18 Other large labelers like Endo labeled a variety of brand name
       drugs, while labelers like Purdue became nearly synonymous with a specific brand name
       (OxyContin). The widespread release of OxyContin in the mid-1990s situated Purdue as a
       frontrunner among oxycodone labelers. 19,20

     49. The following tables provide a brief overview of which defendant labelers held the largest
       market shares in Summit and Cuyahoga counties as a backdrop for the detailed analysis of
       suspicious activity below. The four largest labelers, making up nearly 80% of each county’s
       market, were Teva, Mallinckrodt., Endo, and Purdue. Johnson & Johnson and INSYS had
       comparatively small market shares in Summit and Cuyahoga but were nonetheless the fifth and
       sixth largest labelers (respectively) and sold prominent brand names (Nucynta and Subsys,
       respectively.)

     50. The tables below analyze market shares by three different metrics: prescriptions, dosage units,
       and morphine milligram equivalents (MMEs). Dosage units21 were defined as the unit of dosage
       for a patient – in other words, the number of tablets, milliliters, or patches that may be prescribed
       or administered to a patient. MMEs allow for comparative analyses of drugs with different
       molecular bases (i.e., oxycodone, hydrocodone) by assigning each drug a different conversion to
       morphine.22 For example, opioid products of the same milligram weight containing


16Center  for Drug Evaluation and Research. “Drug Approvals and Databases - National Drug Code Directory.” U S Food and Drug Administration
Home Page, Center for Drug Evaluation and Research, www.fda.gov/drugs/informationondrugs/ucm142438.htm.
17 Tevagenerics.com, www.tevagenerics.com/.
18Mallinckrodt.com, http://www.mallinckrodt.com/medguide/exalgo/.
19 “For Healthcare Professionals.” About OxyContin® (Oxycodone HCL Extended-Release Tablets) CII, www.purduepharma.com/healthcare-

professionals/products/oxycontin/.
20 Van Zee, Art. “The Promotion and Marketing of Oxycontin: Commercial Triumph, Public Health Tragedy.” American Journal of Public Health,

American Public Health Association, Feb. 2009, www.ncbi.nlm.nih.gov/pmc/articles/PMC2622774/.
21
   Office of Regulatory Affairs. “Compliance Policy Guides - CPG Sec 430.100 Unit Dose Labeling for Solid and Liquid Oral Dosage Forms.” U S
Food and Drug Administration Home Page, Office of Regulatory Affairs,
www.fda.gov/iceci/compliancemanuals/compliancepolicyguidancemanual/ucm074377.htm.
22 “Opioid Morphine EQ Conversion Factors August 2017.” CMS.gov Centers for Medicare & Medicaid Services, 3 Apr. 2019,

www.cms.gov/Medicare/Prescription-Drug-Coverage/PrescriptionDrugCovContra/.

15
Case: 1:17-md-02804 Doc #: 3007-7 Filed: 12/17/19 16 of 118. PageID #: 434735
Case: 1:17-md-02804 Doc #: 3007-7 Filed: 12/17/19 17 of 118. PageID #: 434736
     Case: 1:17-md-02804 Doc #: 3007-7 Filed: 12/17/19 18 of 118. PageID #: 434737




         3.          McKesson: 8,000 Rule27
      57. An entity that prescribed or purchased more than 8,000 dosage units of oxycodone or
        hydrocodone within a calendar month was flagged, according to McKesson’s “Lifestyle Drug
        Monitoring Program.” The parameters for McKesson’s Lifestyle Drug Monitoring Program were
        described as “McKesson will investigate customer activity when sales of a given generic base
        ingredient exceed a predefined dosage unit threshold within a calender [sic] month... The same
        dosage threshold will be used for all classes of customers.” McKesson only tracked four drug
        types, two of which were non-opioids. In IQVIA data, prescribers who wrote more than 8,000
        dosage units of hydrocodone or oxycodone in a month were flagged, as were buyers who
        submitted more than 8,000 dosage units’ worth of chargebacks for oxycodone or hydrocodone.
        This metric was applied to IQVIA and chargeback data.

         4.          Maximum Monthly, Trailing Six-month Threshold (“Common Sense”)28
      58. Entities triggered this metric if their prescriptions or orders within a rolling 30-day period were
        in excess of their maximum dosage units or frequency of transactions in any of the preceding six
        months. Any orders within a month that deviated from the previous six-month trend were
        flagged. The methodology for this metric comes from Masters Pharm., Inc. v. Drug Enf’t Admin.,
        861 F.3d 206 (D.C. Cir. 2017).

      59. In order to meet the statutory requirements to monitor transactions of “unusual size, frequency,
        or pattern,” the “Maximum Monthly, Trailing Six-month Threshold” rule was outlined as the
        following:
               i. …that order—combined with other orders placed in the same 30-day period—requested
                  more doses of a controlled medication than the pharmacy had requested in any of the
                  previous six calendar months; (b) the pharmacy ordered a controlled medication more
                  frequently in a 30-day period than it had in any of the previous six calendar months;

      60. Any order that was shipped to a customer after it had been established that the customer had
        exceeded the six-month threshold was unlawful. This metric was applied to all distributors,
        physicians, and pharmacies. Each entity was held only to its own ordering or prescribing history.
        This metric was applied to IQVIA and chargeback data.

         5.          Qualitest (Endo): 25%/50% National Average29
      61. This metric captured buyers whose purchases for the month were 25% of the national average
        for a single drug code for retail pharmacies or 50% of the national average for a single drug code
        for chain pharmacies: “The maximum boundary for a pharmacy is 25% of the national average for
        the number of prescriptions filled monthly…Chains typically receive 50% of national average due
        to the limited number of brands on the pharmacy shelves and the Qualitest primary position. For
        a customer to receive 100% of the national average, Qualitest would need to be the only brand
        stocked and the only supplier of the product.”

27MCKMDL00355041
28McCann, Craig J. National Prescription Opiate Litigation. MDL No. 2804. 17-MD-2804. 2019.
29Qualitest did not use chargeback data until after their March 2013 meeting with DEA, PAR_OPIOID_MDL_0000021256, T. Norton Tr. 71:12-

73:5, E. Brantley 472:9-11

18
     Case: 1:17-md-02804 Doc #: 3007-7 Filed: 12/17/19 19 of 118. PageID #: 434738




      62. The only data source to which this metric could be applied was ARCOS and it was only applied to
        the transaction data of Qualitest because the metric’s 25%/50% threshold logic was based on
        Qualitest market share, which Qualitest identified as smaller than other labelers.30 According to
        internal Qualitest communication, “The allowable averages are based on IMS and DEA ARCOS
        data.” IMS data that included filling pharmacy information was not made available by labeler
        defendants for this analysis, but national averages were calculated using confidential ARCOS data
        covering the years 2006-2014. National averages were calculated for all drugs and all labelers as
        necessary for implementation, but flagged data was limited only to Qualitest NDC. Qualitest
        further notes that, “One way we fulfill this requirement is by reviewing chargeback data, which
        gives us visibility into the quantities secondary customers (usually pharmacies) are purchasing of
        our NDC numbers from our direct customers. This allows us to identify potentially suspicious
        activity and alert our direct customers and obtain due diligence information from them.”31 As
        noted above, this metric was applied only to Qualitest’s ARCOS data.

         6.       Qualitest (Endo): 30,000 Rule32
      63. This metric was applied by Qualitest to capture any buyer within one calendar month that
        purchased more than 30,000 dosage units of hydrocodone purchases. This metric was applied to
        the chargeback data of all labeler defendants. In internal Qualitest communications, a threshold
        of 30,000 monthly units is specified as an output of an improved chargeback monitoring system,
        “Output. A list of all DEA registrants that purchased a minimum of 30,000 dosage units of any size
        or strength of Hydrocodone in the months identified, including a breakdown by month. It must
        also list the direct customer (wholesaler) the hydrocodone was purchased from. (There may be
        multiple wholesalers for one secondary customer.) Another option is to show all registrants that
        purchased 180,000 dosage units over the 6 month time frame with a breakdown by month.”33
        This metric was applied only to the hydrocodone transactions for labeler defendants’ chargeback
        data.

         7.       Mallinckrodt: Rolling Average (             )34
      64. This metric was applied by Mallinckrodt to identify buyers whose purchases within a
        period were                                                                 . Average purchases
        were evaluated both for order quantity (understood to be dosage units and MMEs) and order
        frequency (count of transactions submitted by a customer).35 Customers were held only to their
        own order history patterns, potentially allowing customers that began at a disproportionally high
        volume compared to similar customers to remain within limits so long as they did not rapidly
        increase orders. Customers were not evaluated by this SOMS program in the first six months of
        their relationship with Mallinckrodt. The rule also stipulated that the date be adjusted to always
        include the previous 30-day period and not the prior calendar month. However, chargeback data
        was not provided in a format that allowed for rolling 30-day lookbacks, so calendar months were
        used. A rolling average would potentially capture more problematic purchases for customers that

30 PAR_OPIOID_MDL_0000021256
31
   PAR OPIOID MDL 0000000867
32 PAR_OPIOID_MDL_0000000867
33 PAR_OPIOID_MDL_0000000868
34 MNK-T1_0007476284
35
   MNK-T1_0007476290 , MNK-T1_0007476296

19
     Case: 1:17-md-02804 Doc #: 3007-7 Filed: 12/17/19 20 of 118. PageID #: 434739



        have split large orders between months, potentially to avoid detection. This metric was applied to
        the chargeback data of all defendants.

         8.           Mallinckrodt: Rolling Average                             )36
      65. According to communications with plaintiffs’ counsel, Mallinckrodt at some points edited their
        SOMS program to capture buyers whose purchases within a              period were
                                                         , rather than the
                  as specified in provided documents. As with the twice monthly metric, the threshold
        worked off an adjusted date that always included the previous 30-day period and not the calendar
        month. However, chargeback data was not provided in a format that allowed for rolling 30-day
        look-backs, so calendar months were used. A rolling average would potentially capture more
        problematic purchases for customers that have split large orders between months, potentially to
        avoid detection, as I have seen occur in the data. This metric was applied to the chargeback data
        of all defendants.

         9.           Purdue37
      66. Purdue’s “Downstream” customer SOP38 (dated of Jan 2018) mentioned using chargeback data.
        However, it did not specify any thresholds, measures, rules, or algorithms used to analyzed
        chargebacks. The most specific information on the method of identifying suspicious downstream
        customers was: “Orders of Covered Products that significantly exceed monthly dispensing
        averages based on IMS data and/or the distributor’s monthly order averages from like
        customers.”39 None of the following crucial definitions was included in the Standard Operating
        Procedures:
              a. The definition of “significantly”
              b. The duration of the period over which “monthly dispensing averages” would be
                 calculated
              c. The definition of “like customers”
              d. Under what circumstances IMS data would be used vs. distributor data
              e. Definition of what distributor data would be used in place of IMS
              f. Whether IMS data would be used to calculate per-downstream-customer average
                 dispensing, or national averages for customers in general

      67. Purdue’s direct customer SOPs (draft dated 2015 according to counsel, 40 effective versions
        dated Sep. 25 201741) did not specify specific thresholds, rules, or algorithms. Standard Operating
        Procedure 000017 defined Purdue’s SOM tool/program as: “A cloud based IT program that uses
        an algorithm and custom rules/Thresholds to identify and pend Orders of Interest.”42 No further
        information about the algorithm was provided. The “thresholds” were discussed, but SOM

36 MNK-T1_0007476284
37 Purdue’s metric, to the extent it exists, was not clear enough to apply to this analysis. The rules for lifting flags were based on arbitrary
customer-by-customer "multipliers", plus rules about the days' supply were either 8 days (total), the agreed-upon baseline in a contract plus an
additional 7 days, or the agreed-upon baseline plus an additional 30 days –fall depending on the kind of contract or agreement in place at the
time between Purdue and their customer.
38
   PPLPC023000971890
39 PPLPC023000971893
40 PPLPC032000374808
41 PPLP004393084, PPLP004368540
42
   PPLP004368541

20
     Case: 1:17-md-02804 Doc #: 3007-7 Filed: 12/17/19 21 of 118. PageID #: 434740



        000018 and the 2015 draft revealed that these customer thresholds were not determined
        programmatically. Instead, they were determined on a per customer basis, or “based in part on
        the information provided by the customer.” It was further stated that they “will be routinely
        adjusted at least annually based on updated national dispensing data, and customer information
        provided on annual review questionnaire… at any time throughout the year, the Thresholds will
        be adjusted accordingly.”43 Because of its lack of precision, I did not apply this metric.

         10.       Actavis (Teva): 125% Order Average44
      68. Unlike all other metrics, this Actavis-applied metric operated at the order level. It was calculated
        to flag any buyer that placed a single order that was 125% of their previous six-month average per
        order of a specific NDC. This metric is unusual among others used by the labeler defendants in
        that it does not look at the aggregate volume for a customer. As explained in internal
        communications in April 2008, “The DEA suspicious order report is not all that it’s thought to be. It
        looks at order quantities and compares them against a customer’s monthly usage. A customer can
        order three times a day or then times a week. Unless a customer places a large quantity (above
        their average) all at once, it won’t necessarily come up as suspicious. This is one of several flaws
        with this report.”45 This metric was applied to the chargeback data of all defendants.

         11.       Teva: Three Standard Deviations46
      69. Teva’s SOMS system (referred to as SORDS II) was in effect from approximately 2012 to 2015,
        when it was replaced by a system called DefOps.47 According the the Buzzeo/Cegedim compliance
        report, orders (by NDC) that were more than three standard deviations above the customer’s
        monthly mean were flagged by Teva: “Standard deviations are calculated for each product on a
        monthly and quarterly basis. Any order that is in excess of three standard deviations above the
        mean is ‘pended’ for further investigation.”48 The monthly mean was “refreshed” periodically:
        “recalculated… previously agreed upon six months.”49 I understood this to mean that the mean
        and standard deviation were calculated approximately twice per year, using the most recent six
        months of data. Orders were only evaluated based on volume, not frequency or pattern of orders.
        50
           Buzzeo notes that, “orders are ‘normalized’ for package size,”51 which I understood to mean
        that dosage units were used as the measure for this metric. Mean and standard deviation were
        calculated among the monthly totals per NDC per customer, grouping within drug types,
        according to my understanding of Buzzeo’s use of “product family” and “individual”: “The system
        measures orders by product family and focuses on individual DEA registration number.”52 This
        metric was applied to the chargeback data of all defendants.




43 PPLP004393089
44 Allergan_MDL_02081243, Allergan_MDL_02128514
45 Allergan_MDL_03411273
46 TEVA_MDL_A_01060005
47 TEVA_MDL_A_01060005, p 265 of McGinn Deposition
48
   TEVA_MDL_A_01060008
49 TEVA_MDL_A_01060009
50 TEVA_MDL_A_01060009
51 TEVA_MDL_A_01060008
52
   TEVA_MDL_A_01060008

21
     Case: 1:17-md-02804 Doc #: 3007-7 Filed: 12/17/19 22 of 118. PageID #: 434741



      70. Teva’s more recent SOMS program, known as DefOps, went into effect around 2015. Teva has
        referred to this system as an “algorithm,” but that term does not refer to the methodology for
        setting suspicious order limits. Suspicious order thresholds (called Upper Control Limits or UCLs by
        Teva), are based on two standard deviations above the mean53 per drug, but the program was
        designed to allow “ability to adjust parameters by customer.”54 Customer order quantity is
        calculated in milligrams.55 Available documents do not specify the number of periods over which
        the mean and standard deviation are calculated for monthly and quarterly averages. Documents
        are contradictory on whether the UCLs are set per customer56, later referencing the UCLs listed in
        the DEA Drug Class Controls table57. The fields of that table are shown in the document and do
        not contain customer ID information—only customer type class (e.g., “wholesaler”) and customer
        size class (e.g. Extra Small, Medium). My understanding based on documents and communication
        with counsel is that customer limits start from a common baseline and are individually
        manipulated per customer. Teva’s DefOps SOMS was not replicated here because it is not
        programmatic, and documentation does not contain sufficient information to implement the
        DefOps rules as if they were.

         12.      Multiple Distributors
      71. When distributors set thresholds for triggering suspicious orders, buyers could have purchased
        opioids from multiple distributors to evade compliance thresholds. For example, if a buyer
        wanted to purchase a greater quantity of a drug than McKesson allowed within a specific time,
        the buyer may have obtained the same drug from another distributor in addition to its standing
        purchases from McKesson. Doing so would allow the buyer to obtain the desired quantity of the
        drug while remaining within distributor limitations. Buyers were flagged when they purchased the
        same drug formulation (drug family and dosage strength) from two or more distributors within
        one calendar month. Buyers were not limited to a cohort or percentile of purchasing for this
        metric, which was applied to all pharmacies. Manufacturers also use this approach, to differing
        degrees, to detect downstream customers that were ordering their products through more than
        one distributor to evade distributors’ SOMs programs. Actavis specifically mentioned chargeback
        data as a useful tool for doing so, 58 “Compliance will review Charge-back data for key products
        with the objective of ensuring that pharmacy level customers are not purchasing excessive
        quantities of controlled drug products from multiple supplier sources.” Purdue similarly discussed
        using its chargeback data to identify downstream customers using multiple distributors: “Review
        other wholesaler/distributor 867 and/or Chargeback Data to determine the amount of Covered
        Product the Downstream Customer is obtaining from different wholesalers/distributors.”59 This
        metric was applied to chargeback data.




53 TEVA_MDL_A_03479116
54 TEVA_MDL_A_02476562
55
   TEVA_MDL_A_03479124
56 TEVA_MDL_A_03479124
57 TEVA_MDL_A_03479120
58 TEVA_MDL_A_01037233
59
   PPLPC023000971894

22
     Case: 1:17-md-02804 Doc #: 3007-7 Filed: 12/17/19 23 of 118. PageID #: 434742




          K. Part One: Manufacturer to Prescriber Analysis
      72. This section examines patterns of transaction between labelers and prescribers. IQVIA describes
        the key prescription information offerings of Xponent® data as: “A suite of sub-national reporting
        providing granular prescription performance perfectly aligned to help manage customer
        operations, sales targeting, and representative incentive compensation.”60 IQVIA is not reported
        through a government agency but is proprietary and available for purchase by pharmaceutical
        companies. Because IQVIA is survey data, figures are representative samples of prescription
        information per physician as reported by dispensing pharmacies.61

                                   . 62 Due to rounding differences in such high volume data, percentages
        in IQVIA-based table totals will differ, depending on the metrics being displayed and what level of
        granularity is being used. Rather than adjusting numbers, I have preserved the raw form of the
        data in as exact of a format as possible, while rounding to whole numbers.

      73. Among the dozens of opioid-prescribing medical specialties, some prescribed opioids more often
        than others. The American Medical Association identified eight specialties as more likely opioid
        prescribers: primary care physicians (general practitioner/family medicine/internists), dentists,
        orthopedic surgeons, ear/nose/throat doctors, emergency care physicians,
        obstetricians/gynecologists, and anesthesiologists.63 In 2012, almost half of all opioids dispensed
        by pharmacies were prescriptions written by primary care physicians, according to a study
        described in the American Journal for Preventative Medicine.64 IQVIA data reflected the same
        trend, as general/family practitioners wrote more opioid prescriptions than any other specialty.

      74. However, just as there were specialties more inclined to write opioid prescriptions, there were
        specialties with less of a need – such as pediatricians and nutritionists – that were still found as
        opioid prescribers in the IQVIA data. Furthermore, certain specialties with a small number of
        practicing physicians accounted for a disproportionately high number of opioid prescriptions. For
        example, pain management specialists were less than 1% of the number of opioid-prescribing
        physicians nationwide but held a 4% share of the market in terms of prescriptions and had the
        third highest percentage of dosage units (5.4%), as shown in the following table. Similarly,
        physical rehabilitation specialists accounted for 1% of opioid-prescribing physicians but prescribed
        4% of dosage units and 6.3% of MMEs.

      75. The table below ranks each physician specialty on a national level by the number or opioid
        prescriptions written per specialty. Specialties were grouped according to the methodology
        provided at the end of this report. The table that follows displays the percent of prescriptions of



60 “Prescription Information.” IQVIA, www.iqvia.com/locations/united-states/commercial-operations/essential-information/prescription-
information.
61 IMS Health & Quintiles, “National Sales Perspectives & National Prescription Audit Overview.” IQVIA: 2017.
62
   IMS Health & Quintiles, “National Sales Perspectives & National Prescription Audit Overview.” IQVIA: 2017.
63 American Medical Association. April 6, 2011. Characteristics of Opioid Prescriptions in 2009. JAMA Vol. 305, No. 13. <

https://jamanetwork.com/journals/jama/fullarticle/896134> .
64 Levy, Benjamin et al. Trends in Opioid Analgesic—Prescribing Rates by Specialty, U.S., 2007-2012. Am J Prev Med. 2015 September: 49(3):409-

413.

23
 Case: 1:17-md-02804 Doc #: 3007-7 Filed: 12/17/19 24 of 118. PageID #: 434743



     all drugs for which each specialty was responsible to contextualize the patterns observed for
     opioid prescribers. Note that this list is for reference and does not offer per capita calculations.




24
Case: 1:17-md-02804 Doc #: 3007-7 Filed: 12/17/19 25 of 118. PageID #: 434744
Case: 1:17-md-02804 Doc #: 3007-7 Filed: 12/17/19 26 of 118. PageID #: 434745
     Case: 1:17-md-02804 Doc #: 3007-7 Filed: 12/17/19 27 of 118. PageID #: 434746




         1.        Defendant Access to IQVIA Data
      76. I was informed that defendant labelers used IQVIA data to identify their best prescribers – yet
        many of these methods could have instead been applied to detect suspicious prescribers. To
        illustrate this point, I highlight Endo’s 2009 incentive compensation plan for Opana ER, which
        stated:

              a. “Rx credit is awarded for all physician TRxs (IMS Xponent® normalized prescription data)
                 generated in a representative’s zip code-defined … All sales performance is based on
                 IMX Xponent® normalized prescription data. Payment dates are contingent upon the
                 timely arrival of Xponent® data to Endo for final IC Plan calculations at the close of the
                 trimester.”65

      77. In a 2012 document entitled “Managed Market Summit,” Janssen acknowledges the receipt of
        numerous data sources, including inventory (852), sales (867), returns (180), and chargeback data
        (844/849), which allowed them to “un-blind and unblock” the inventory and shipments to chain
        pharmacies and stores (they also note the data was not available before 2011).66 In later slides,
        they highlight some of the details they could obtain from the data, including down to the NDC and
        store. “For the first time, our sales reps know which pharmacies have purchased, and which high
        decile pharmacies have not purchased our products.”67 In a separate document, Janssen requests
        “updates of hot spot markets prescribers writing the higher strengths so that I can provide that
        data to the JOM Planners and Wholesale Buyers. CSOS will certainly accelerate speed to market
        with shipment”68

      78. Each of the defendant labelers had access to IQVIA Xponent® data. Consequently, the
        compliance metrics were applied to prescriptions of all labeler products, as the labeler defendants
        saw prescriptions of more than just their own products via the IQVIA data. I am further aware that
        labelers had access to point of sale (e.g., 867, IntegriChain) data that could have been leveraged
        for this purpose.69

      79. Documents produced by Purdue reveal that Purdue was programmatically evaluating suspicious
        prescribers on a monthly basis using Xponent® data beginning in 2002, in cooperation between
        their sales team and general counsel. Prescribers were evaluated based on a few mathematical
        patterns, including the percentage of their prescriptions that were paid for in cash.70 This last
        parameter requires data in addition to Xponent®, which was not produced by labeler defendants.
        Physicians identified in this process were known as Region Zero physicians. For purposes of this
        evaluation, I reviewed only Xponent® sales data, though manufacturers have purchased or had
        access to additional data that would have given them even greater insight into prescribing and
        could have aided in their identification of potential diversion. For example, internal Purdue

65 END00697783
66
   JAN-MS-01117436
67 JAN-MS-01117436
68 JAN-MS-01117436
69 JAN-MS-02963355, JAN-MS-02963411, PPLP004418578 - PPLP004422062, PPLP004422064 - PPLP004422150
70
   PDD1503450011

                                                             27
Case: 1:17-md-02804 Doc #: 3007-7 Filed: 12/17/19 28 of 118. PageID #: 434747
Case: 1:17-md-02804 Doc #: 3007-7 Filed: 12/17/19 29 of 118. PageID #: 434748
Case: 1:17-md-02804 Doc #: 3007-7 Filed: 12/17/19 30 of 118. PageID #: 434749
  Case: 1:17-md-02804 Doc #: 3007-7 Filed: 12/17/19 31 of 118. PageID #: 434750




Figure 2 Number of Dosage Units Flagged by Compliance Metrics, Per Year
(IQVIA – Defendant Labelers; 1997-2006, 2008-2017 Summit, Cuyahoga)
Note: for the Common Sense Flag, the dip in 2008 is caused by the missing 2007 data.




     82. Below is a table that, to the best of my knowledge, displays the physicians who were identified
       by labelers in Summit and Cuyahoga as suspicious or as physicians they were not to call on (e.g.,
       Purdue Region Zero). To be included in the table, defendant labelers had to identify the prescriber
       before there were public reports of their misconduct. All the physicians triggered at least one, if
       not several, of the compliance metrics described above. To the best of my knowledge, despite a
       diligent search undertaken at my direction, there is no documentation indicating that labeler
       defendants reported any of these physicians to law enforcement or regulatory authorities.




                                                                     31
Case: 1:17-md-02804 Doc #: 3007-7 Filed: 12/17/19 32 of 118. PageID #: 434751
      Case: 1:17-md-02804 Doc #: 3007-7 Filed: 12/17/19 33 of 118. PageID #: 434752




           this request in 2011 – the same year that he dramatically reduced his prescribing before stopping
           altogether.

        86. Clive Sinoff wrote an extraordinary number of prescriptions even compared to a specialty group
          that would be expected to prescribe a higher volume of opioids. An anonymous patient spoke to
          the over-prescribing of Dr. Sinoff in an online review on September 4th, 2016: “If I had taken all
          the meds he prescribed I would not be alive today.”101 When the average pain management
          specialist in Ohio was writing less than 500 opioid prescriptions in 2003, Sinoff was writing 2,500
          prescriptions. By 2008, when the average pain specialist was still writing less than 500 opioid
          prescriptions, Sinoff was writing roughly 7,000 prescriptions – approximately 27 prescriptions per
          business day, assuming he never took vacation. Included below is a chart visualizing the number
          of dosage units Sinoff wrote over time, shown in blue, compared to the statewide average among
          his specialty, shown in orange. The vertical lines represent dates at which Sinoff was identified as
          a suspicious prescriber by any defendant labeler, according to produced documents. As shown in
          the chart, Sinoff continued to prescribe for roughly five years after he was first identified as
          suspicious by Purdue.

        Figure 3 Physician Dosage Units Compared to Per Physician Specialty Average: Sinoff
        (IQVIA – all labelers; 1997-2006, 2008-2017)
        The lines below identifying the year in which the physician was identified as suspicious are the earliest reference I could find in produced
        documents.




        87. Two of the three drugs that accounted for more than 5% of Sinoff’s prescriptions were higher
          dose drugs. In fact, the opioid drug and dosage combination that Sinoff wrote the most
          prescriptions for was Purdue OxyContin 80mg. In comparison, pain management specialists
          typically write prescriptions for lower dose drugs, oxycodone 5mg and hydrocodone 5mg. Below
          is a table that displays the labeler and dosage for each drug that accounted for more than 5% of
          Sinoff’s prescriptions.



101
      Sinoff, Clive L. “Pain Medicine.” Find a Doctor - Doctor Reviews and Ratings, 4 Sept. 2016, www.vitals.com/doctors/Dr_Clive_Sinoff.html.

                                                                           33
Case: 1:17-md-02804 Doc #: 3007-7 Filed: 12/17/19 34 of 118. PageID #: 434753
Case: 1:17-md-02804 Doc #: 3007-7 Filed: 12/17/19 35 of 118. PageID #: 434754
Case: 1:17-md-02804 Doc #: 3007-7 Filed: 12/17/19 36 of 118. PageID #: 434755
Case: 1:17-md-02804 Doc #: 3007-7 Filed: 12/17/19 37 of 118. PageID #: 434756
Case: 1:17-md-02804 Doc #: 3007-7 Filed: 12/17/19 38 of 118. PageID #: 434757
Case: 1:17-md-02804 Doc #: 3007-7 Filed: 12/17/19 39 of 118. PageID #: 434758
      Case: 1:17-md-02804 Doc #: 3007-7 Filed: 12/17/19 40 of 118. PageID #: 434759




          5.          Flagged Prescriber 3: Dr. Ronald Celeste
       95. Located at 6780 Mayfield Road in Mayfield Heights, Dr. Ronald Celeste was another prescriber in
         the IQVIA data who tripped all compliance metrics applied to IQVIA. The following section
         describes how Celeste was flagged and provides a profile of his prescribing patterns, as well as
         any known relevant contact he had with labeler defendants.

       96. A family practitioner in Cuyahoga County, Ronald Celeste wrote prescriptions for drugs and
         dosages that were relatively consistent with others in his specialty. He wrote the greatest number
         of opioid prescriptions for two Mallinckrodt and Teva products of the same drug and dosage type
         – hydrocodone 7.5mg. However, Celeste’s prescribing activity over time was irregular. Celeste’s
         prescriptions skyrocketed in 2007, peaking at almost 8,000 opioid prescriptions in 2008 – when
         other family practitioners were writing less than 500 prescriptions on average. The bulk of his
         prescriptions for defendant-labeled opioids were written between 2008 and 2011, when they
         rapidly declined before ceasing altogether. Such a dramatic uptick in prescriptions caught the
         attention of authorities, who launched a two-year investigation into his practice in 2014.113
         Celeste was recently sentenced to three years in prison for illegally writing tens of thousands of
         prescriptions between 2009 and 2011 alone.114 Included below is a chart visualizing the number of
         dosage units Celeste wrote over time, shown in blue, compared to the statewide average among
         his specialty, shown in orange. The table that follows breaks down his prescribing patterns by
         opioid drug and dosages that accounted for more than 5% of his total prescriptions.

         Figure 9 Physician Dosage Units Compared to Per Physician Specialty Average: Celeste
         (IQVIA – all labelers; 1997-2006, 2008-2017)
         Celeste was identified by Mallinckrodt as suspicious, but I do not have dates for when that identification was made. The lines below
         identifying the year in which the physician was identified as suspicious are the earliest reference I could find in produced documents.




113 “Pill Mill Doctor Headed for Prison.” Pill Mill Doctor Headed for Prison - Cuyahoga County Prosecutor, prosecutor.cuyahogacounty.us/en-
US/SYN//70973/NewsDetailTemplate.aspx.
114 Shaffer, Cory. “Westlake Doctor Sentenced to Prison for Running 'Pill Mill'.” Cleveland.com, Cleveland.com, 5 Apr. 2016,

www.cleveland.com/metro/2016/04/westlake_doctor_sentenced_to_p.html.

                                                                        40
Case: 1:17-md-02804 Doc #: 3007-7 Filed: 12/17/19 41 of 118. PageID #: 434760
Case: 1:17-md-02804 Doc #: 3007-7 Filed: 12/17/19 42 of 118. PageID #: 434761




   Figure 11 Prescriptions by Labeler Over Time: Celeste
   (IQVIA – Defendant Labelers; 1997-2006, 2008-2017)




   Figure 12 Dosage Units by Labeler Over Time: Celeste
   (IQVIA – Defendant Labelers; 1997-2006, 2008-2017)




 98. Celeste triggered all IQVIA compliance metrics with varying frequencies, the only exception
   being the McKesson 8,000 compliance metric for his Johnson & Johnson prescriptions. He was
   flagged for the highest percentage of months across all labelers by the Double National Average
   compliance metric, triggering it for as high as 93% of the months he wrote opioid prescriptions.
   Below is a table that displays the percentage of total months during which Celeste was prescribing
   that was flagged by the application of the compliance metrics.




                                               42
Case: 1:17-md-02804 Doc #: 3007-7 Filed: 12/17/19 43 of 118. PageID #: 434762
Case: 1:17-md-02804 Doc #: 3007-7 Filed: 12/17/19 44 of 118. PageID #: 434763
Case: 1:17-md-02804 Doc #: 3007-7 Filed: 12/17/19 45 of 118. PageID #: 434764
Case: 1:17-md-02804 Doc #: 3007-7 Filed: 12/17/19 46 of 118. PageID #: 434765
      Case: 1:17-md-02804 Doc #: 3007-7 Filed: 12/17/19 47 of 118. PageID #: 434766




          Harper most often prescribed oxycodone: all of the opioids he wrote at greater than 5% of his
          total prescriptions were oxycodone products, two of which were of higher dosage strength.
          Oxycodone 80mg pills accounted for more than 6% of all of his prescriptions. Compared to other
          gynecologists in Ohio, this deviated substantially from the norm. On average, Ohio gynecologists
          typically wrote a mix of low dose prescriptions for oxycodone, hydrocodone, and codeine.

        105. Harper pled guilty in 2014 to counts that included conspiracy to traffic drugs, health care fraud,
          and sixteen separate counts of drug trafficking. Purdue first recommended that representatives
          cease to call on Harper in 2005.123 Below are tables that display the labeler and dosage for each
          drug that accounted for more than 5% of Harper’s prescriptions. Also included is a chart
          visualizing the number of total prescriptions Harper wrote over time, shown in blue, compared to
          the statewide average among his specialty, shown in orange. The vertical lines represent dates at
          which Harper was identified as a suspicious prescriber by any defendant labeler, according to
          produced documents. As shown in the chart, Harper continued to prescribe in high volume
          subsequent to these dates.

          Figure 16 Physician Dosage Units Compared to Per Physician Specialty Average: Harper
          (IQVIA – all labelers; 1997-2006, 2008-2017)
          Harper was also identified by Mallinckrodt as suspicious, but I do not have dates for when that identification was made. The lines below
          identifying the year in which the physician was identified as suspicious are the earliest reference I could find in produced documents.




123
      PPLP004474184, PPLPC012000283175

                                                                       47
Case: 1:17-md-02804 Doc #: 3007-7 Filed: 12/17/19 48 of 118. PageID #: 434767
Case: 1:17-md-02804 Doc #: 3007-7 Filed: 12/17/19 49 of 118. PageID #: 434768




    Figure 17 Prescriptions by Labeler Over Time: Harper
    (IQVIA – Defendant Labelers; 1997-2006, 2008-2017)




    Figure 18 Dosage Units by Labeler Over Time: Harper
    (IQVIA – Defendant Labelers; 1997-2006, 2008-2017)




 107. Harper was captured by all four compliance metrics applied to prescribers for every defendant
   labeler except Johnson & Johnson. However, according to IQVIA data, Harper only prescribed
   Johnson & Johnson for one month of his career. Harper tripped the Double National and Triple
   National Average metrics for nearly 100% of months he prescribed the products of every labeler,
   except Johnson & Johnson. He was flagged for roughly one-fourth of all months he prescribed
   Endo-, Mallinckrodt-, Purdue-, and Teva-labeled opioids for the 8,000 dosage units threshold.

                                               49
Case: 1:17-md-02804 Doc #: 3007-7 Filed: 12/17/19 50 of 118. PageID #: 434769
Case: 1:17-md-02804 Doc #: 3007-7 Filed: 12/17/19 51 of 118. PageID #: 434770
Case: 1:17-md-02804 Doc #: 3007-7 Filed: 12/17/19 52 of 118. PageID #: 434771
Case: 1:17-md-02804 Doc #: 3007-7 Filed: 12/17/19 53 of 118. PageID #: 434772
Case: 1:17-md-02804 Doc #: 3007-7 Filed: 12/17/19 54 of 118. PageID #: 434773




 114. I first assume that Janssen flagged the prescribers appropriately identified in the IQVIA metrics
   and that Janssen subsequently reported those suspicious prescribers to the DEA or other
   regulatory authorities and stopped supplies to the doctors. This ultimately assesses how such
   diligence by Janssen would have impacted the number of opioids in circulation if the flagged
   prescribers were stopped from writing prescriptions at the earliest indication of irregular
   behavior. I have given Janssen benefit of the doubt that they only would have flagged doctors
   starting on whichever date was later: either a prescriber’s earliest flagging date or the issue date
   of a prescriber’s first prescription in their sixth month of prescribing Janssen’s products. I chose
   this method despite the fact that Janssen (like other labelers) was using IQVIA data for their
   competitors’ drugs as well as their own and would have been aware of doctors that were not
   Janssen prescribers.

 115. Extrapolated to all flagged prescribers, even a small labeler like Janssen could have had a
   curtailing effect on the excess of opioids prescribed in the counties. Problematic prescribers
   would have had to stop prescribing opioids made by all labelers, not only those made by the
   labeler who reported them. I used three metrics in this methodology: Double National Average,
   Triple National Average, and Common Sense. Because the McKesson 8,000 dosage units metric
   applies to only oxycodone and hydrocodone products, this metric is not applicable to Janssen.

 116. The tables below provide an overview of the prescriptions, dosage units, and MMEs that could
   have been stopped if Janssen had applied three of the IQVIA metrics to Summit and Cuyahoga
   doctors and reported and stopped the supply to each flagged physician. As shown, Janssen could
   have stopped up to 15% of all prescriptions written in Summit and Cuyahoga counties between
   1997 and 2017, depending on which compliance metric it used. By use of the Double National
   Average metric alone, Janssen could have stopped around 14% of transactions in the counties.
   Similar percentages of prescriptions could have been stopped according to the other compliance
   metrics. The tables further highlight the number of suspicious doctors who could have been
   potentially identified. Included with each table is a corresponding graph that visualizes the
   number of actual prescriptions, shown in orange, compared to the number of prescriptions that
   could have been potentially stopped, shown in blue, had Janssen employed the methodology.




                                                 54
Case: 1:17-md-02804 Doc #: 3007-7 Filed: 12/17/19 55 of 118. PageID #: 434774
Case: 1:17-md-02804 Doc #: 3007-7 Filed: 12/17/19 56 of 118. PageID #: 434775




    10.      Baseline Year Analysis
 117. I was asked by counsel to determine what would have been flagged by the methodology if
   prescribing thresholds were set to a baseline year instead of operating as self-referential
   averages. Given the fact that opioid prescriptions rose significantly nationwide from 1997 through
   2011, 1997 was selected as the baseline year. This prevented thresholds from increasing
   alongside the rising volume of opioids and treated each prescriber of defendant-labeled opioids
   as though total prescriptions, dosage units, and MMEs as prescribed in 1997 were appropriate
   baseline values. Below is a graph that displays how the total number of prescriptions rose over
   the years in IQVIA data as compared to the value of prescriptions in 1997.

   Figure 22 Total Prescriptions Over Time Compared to 1997 Prescription Total
   (IQVIA – Defendant Labelers; 1997-2006, 2008-2017 Summit, Cuyahoga)




 118. The 1997 benchmark was applied to physicians for three compliance metrics applied to IQVIA
   data: Double National Average, Triple National Average, and Common Sense. This analysis was
   only completed using IQVIA data, as chargeback data had varying production dates by defendant
   and would have yielded uneven results and the ARCOS data started much later (2006), after the
   volume of opioids nationwide had already considerably risen.

 119. To benchmark the Double National Average compliance metric to 1997, I calculated the
   average monthly prescriptions, prescribed dosage units, and prescribed MMEs for each prescriber
   specialty and drug code in 1997. Prescribers were flagged if the volume of their prescriptions,
   prescribed dosage units, or prescribed MMEs were more than twice the 1997 monthly average for
   their cohort. This metric was only applied to prescriber specialties and drug codes that appear in
   the IQVIA data for 1997.




                                               56
Case: 1:17-md-02804 Doc #: 3007-7 Filed: 12/17/19 57 of 118. PageID #: 434776
Case: 1:17-md-02804 Doc #: 3007-7 Filed: 12/17/19 58 of 118. PageID #: 434777
Case: 1:17-md-02804 Doc #: 3007-7 Filed: 12/17/19 59 of 118. PageID #: 434778
Case: 1:17-md-02804 Doc #: 3007-7 Filed: 12/17/19 60 of 118. PageID #: 434779
Case: 1:17-md-02804 Doc #: 3007-7 Filed: 12/17/19 61 of 118. PageID #: 434780
Case: 1:17-md-02804 Doc #: 3007-7 Filed: 12/17/19 62 of 118. PageID #: 434781
      Case: 1:17-md-02804 Doc #: 3007-7 Filed: 12/17/19 63 of 118. PageID #: 434782




        127. The section that follows analyzes suspicious pharmacies about which labelers could have
          known and reported, given that all labeler defendants had their chargeback data. Therefore, each
          labeler included in this analysis could have been aware of all purchasing activity flagged by this
          methodology. All labelers were subject to every compliance metric but were flagged only for their
          own transactions. Note that calculations were not made on a per capita basis. Nonetheless, every
          example pharmacy was found to purchase at a significantly higher rate than the median pharmacy
          in Summit and Cuyahoga counties. These abbreviated case studies on individual pharmacies is not
          meant as a list of every suspicious pharmacy in Cuyahoga and Summit but intended to provide
          examples of the data that labelers had that clearly revealed suspicious pharmacies who dispensed
          millions of pills into Cuyahoga and Summit counties.

           2.       Flagged Pharmacy 1: Marc’s 23PU
        128. Located at 15030 Puritas Rd in Cleveland, Marc’s 23PU was flagged many times by the
          methodology. The following section describes how Marc’s 23PU was flagged and provides a
          profile of the pharmacy’s transaction patterns with the labeler defendants. Totals were calculated
          by ARCOS and then by chargeback data to provide as complete a picture as possible of pharmacy
          purchasing patterns. The section ends with descriptions of how the flagging methodology was
          applied to Marc’s 23PU. To the best of my knowledge, Marc’s Pharmacy was the only pharmacy in
          either Summit County or Cuyahoga County that was identified by any defendant labeler
          (Mallinckrodt) as potentially suspicious.146

        129. A single location of a pharmacy chain, Marc’s 23PU purchased enough opioids to supply
          Cuyahoga County with almost 2 million dosage units in just eight years, according to ARCOS data.
          Most opioids purchased by Marc’s 23PU were labeled by Mallinckrodt, which labeled almost
          three-quarters of all dosage units that the pharmacy purchased. Mallinckrodt alone labeled more
          products that Marc’s purchased than all other defendant labelers combined. The other two
          leading drugs that Marc’s purchased were high dose Purdue products. Mallinckrodt was the only
          defendant labeler to identify the pharmacy as suspicious, placing them on a 2016 “cut off
          pharmacy” list.147 Below are tables that display the drug, dosage, and labeler combinations that
          Marc’s 23PU purchased for more than 5% of transactions, dosage units, and MMEs. Also included
          is a table and graph that display this information per labeler, both in total and over time.




146   MNK-T1_0001315847
147
      MNK-T1_0001315847

                                                      63
Case: 1:17-md-02804 Doc #: 3007-7 Filed: 12/17/19 64 of 118. PageID #: 434783
Case: 1:17-md-02804 Doc #: 3007-7 Filed: 12/17/19 65 of 118. PageID #: 434784
Case: 1:17-md-02804 Doc #: 3007-7 Filed: 12/17/19 66 of 118. PageID #: 434785
Case: 1:17-md-02804 Doc #: 3007-7 Filed: 12/17/19 67 of 118. PageID #: 434786
Case: 1:17-md-02804 Doc #: 3007-7 Filed: 12/17/19 68 of 118. PageID #: 434787
Case: 1:17-md-02804 Doc #: 3007-7 Filed: 12/17/19 69 of 118. PageID #: 434788
Case: 1:17-md-02804 Doc #: 3007-7 Filed: 12/17/19 70 of 118. PageID #: 434789
Case: 1:17-md-02804 Doc #: 3007-7 Filed: 12/17/19 71 of 118. PageID #: 434790
Case: 1:17-md-02804 Doc #: 3007-7 Filed: 12/17/19 72 of 118. PageID #: 434791
Case: 1:17-md-02804 Doc #: 3007-7 Filed: 12/17/19 73 of 118. PageID #: 434792
Case: 1:17-md-02804 Doc #: 3007-7 Filed: 12/17/19 74 of 118. PageID #: 434793
Case: 1:17-md-02804 Doc #: 3007-7 Filed: 12/17/19 75 of 118. PageID #: 434794
Case: 1:17-md-02804 Doc #: 3007-7 Filed: 12/17/19 76 of 118. PageID #: 434795
Case: 1:17-md-02804 Doc #: 3007-7 Filed: 12/17/19 77 of 118. PageID #: 434796
Case: 1:17-md-02804 Doc #: 3007-7 Filed: 12/17/19 78 of 118. PageID #: 434797
Case: 1:17-md-02804 Doc #: 3007-7 Filed: 12/17/19 79 of 118. PageID #: 434798
Case: 1:17-md-02804 Doc #: 3007-7 Filed: 12/17/19 80 of 118. PageID #: 434799
Case: 1:17-md-02804 Doc #: 3007-7 Filed: 12/17/19 81 of 118. PageID #: 434800
Case: 1:17-md-02804 Doc #: 3007-7 Filed: 12/17/19 82 of 118. PageID #: 434801
      Case: 1:17-md-02804 Doc #: 3007-7 Filed: 12/17/19 83 of 118. PageID #: 434802




           M. Downstream Customers of Suspicious Orders
       154. Mallinckrodt produced over 70,000 records containing what they deemed peculiar purchases
         made by distributors and sent to distribution centers around the country. Over 58,500 of these
         records were for opioids (not including medically-assisted treatment drugs).156 The documents
         contained peculiar order reports specifically prepared by Mallinckrodt for this litigation to
         demonstrate the scope of their peculiar order monitoring.

       155. In addition to the produced data, internal Mallinckrodt communications show employees
         actively monitoring nationwide chargeback data as received from their direct customers to glean
         information about potential diversion happening at the downstream customer level. While many
         different business activities are downstream customers, I limited this portion of the analysis only
         to pharmacies. Beginning no later than 2010, Mallinckrodt was monitoring customer purchasing
         habits for the ratio of controlled to non-controlled substances and the number of different
         distributors that a customer ordered from.157 Two formulations of oxycodone were specifically
         monitored– oxycodone 15mg and 30 mg158 – as well as hydrocodone/APAP.159 Mallinckrodt went
         so far as to specifically exclude oxycodone 15mg and 30mg from sales and rebate agreements
         with buyers at a time when they were rewriting customer agreements that encouraged collection
         of chargeback data.160 Mallinckrodt was also acutely aware in 2010 of the large percentage of its
         oxycodone products that were purchased with cash in the state of Florida, another key indicator
         of the potential for diversion.161

       156. As neither Summit nor Cuyahoga counties were the home of any major distributor, none of the
         listed recipients in the peculiar transactions data were located in these counties. I was directed by
         counsel to determine if I could trace the purchase by buyers located in Summit or Cuyahoga
         counties of a particular NDC product, bought around the time Mallinckrodt deemed the order
         peculiar. Mallinckrodt also produced chargeback data that contained information regarding
         purchases by pharmacies and other end buyers.162 I used this data to identify Summit and
         Cuyahoga buyers that purchased an opioid product from a distributor within three days (before or
         after) of that distributor being deemed peculiar by Mallinckrodt for a transaction involving that
         same opioid product.

       157. McKesson Corporation and Cardinal Health distribution centers totaled roughly $500 million
         and $475 million, respectively in peculiar orders placed to Mallinckrodt. Some smaller distributors
         like the Smith Drug Company and H.D Smith were among the top five in number of transactions
         deemed peculiar. Below is a list of the ten largest sold to companies with peculiar transactions.




156 MNK-T1_0008592627
157 MNK-T1 0002357154
158
    MNK-T1 0000368647, MNK-T1 0000368646, MNK-T1 0000280621
159 MNK-T1_0000561489, MNK-T1_0000561491
160 MNK-T1 0000368649
161 MNK-T1_0000391545
162
    MNK-T1_0007965587 - MNK-T1_0007965588

                                                              83
Case: 1:17-md-02804 Doc #: 3007-7 Filed: 12/17/19 84 of 118. PageID #: 434803
Case: 1:17-md-02804 Doc #: 3007-7 Filed: 12/17/19 85 of 118. PageID #: 434804
Case: 1:17-md-02804 Doc #: 3007-7 Filed: 12/17/19 86 of 118. PageID #: 434805
Case: 1:17-md-02804 Doc #: 3007-7 Filed: 12/17/19 87 of 118. PageID #: 434806
Case: 1:17-md-02804 Doc #: 3007-7 Filed: 12/17/19 88 of 118. PageID #: 434807
Case: 1:17-md-02804 Doc #: 3007-7 Filed: 12/17/19 89 of 118. PageID #: 434808
Case: 1:17-md-02804 Doc #: 3007-7 Filed: 12/17/19 90 of 118. PageID #: 434809




             ENDO_DATA-OPIOID_MDL-00000044) had different sets of columns. These files were
             merged into one table.
       v.    Par: Six files produced by Par were loaded for this analysis
             (PAR_OPIOID_MDL_0001596821 - PAR_OPIOID_MDL_0001596826) with identical
             schemas.
       w.    Qualitest: Seventy-four files produced by Qualitest were loaded for this analysis
             (PAR_OPIOID_MDL_0002016651 - PAR_OPIOID_MDL_0002016659;
             PAR_OPIOID_MDL_0002016661 - PAR_OPIOID_MDL_0002016719;
             PAR_OPIOID_MDL_0002016721 - PAR_OPIOID_MDL_0002016726) with identical
             schemas.
       x.    Janssen: A single file (JAN-MS-03108830) produced by Janssen was loaded and used for
             this analysis.
       y.    Mallinckrodt: Two files from Mallinckrodt (MNK-T1_0007965587 and MNK-
             T1_0007965588) had identical schemas.
       z.    Purdue: 3,572 files of 867 data with five different schemas were then merged into a
             single table. One Bates number, PPLP004422063, was removed from consideration
             because its schema did not match with any of the other 3,572 files and it did not have
             header information.
       aa.   Actavis: Eleven files produced by Actavis were loaded for this analysis
             (Acquired_Actavis_02001522; Acquired_Actavis_01996164 -
             Acquired_Actavis_01996173) with slightly different schemas. These files were merged
             and loaded into one table.
       bb.   Allergan: Five files produced by Actavis were loaded for this analysis, with four of them
             (ALLERGAN_MDL_03303052_001, ALLERGAN_MDL_03255576_0002,
             ALLERGAN_MDL_03255576_0005, ALLERGAN_MDL_03255576_0008) having similar
             schemas. These files were merged and loaded into one table. There was one file
             (ALLERGAN_MDL_03729472) with a completely different schema also loaded.
       cc.   Teva: 27 files with five different schemas were used in this analysis. Of those files, 22
             had column headers and were merged into a single data table. These files are listed
             below:
                    i. TEVA_MDL_A_02401118
                   ii. TEVA_MDL_A_02416193 - TEVA_MDL_A_02416204
                  iii. TEVA_MDL_A_02419960
                  iv. TEVA_MDL_A_02419961
                   v. TEVA_MDL_A_02419963
                  vi. TEVA_MDL_A_02419964 - TEVA_MDL_A_02419969
                 vii. Additionally, there were four Teva files (TEVA_MDL_A_08637273 -
                       TEVA_MDL_A_08637277) that did not contain any column headers. Column
                       headers for these files were inferred using information from a file from the
                       Allergan production (ALLERGAN_MDL_03729472). The formats between the
                       Allergan file and these Teva files were almost identical, thus the Teva headers
                       were able to be inferred.




                                                90
Case: 1:17-md-02804 Doc #: 3007-7 Filed: 12/17/19 91 of 118. PageID #: 434810




             a.      Field Mapping
 167. A core set of fields were extracted from each of the documents, where available. These metric
   names varied between documents but were understood to have the same underlying meaning.
   The core data utilized from the chargeback productions were:
         dd. Buyer-specific identification numbers, names, and locations
         ee. Wholesaler/reporter-specific identification numbers and names
         ff. Drug-specific NDC numbers and trade names
         gg. Transaction-specific metrics, specifically the invoice date and quantity of items included
             in the transaction

 168. The table below shows the columns used from each production to populate the core values of
   the summary table used for the analysis.




                                                 91
Case: 1:17-md-02804 Doc #: 3007-7 Filed: 12/17/19 92 of 118. PageID #: 434811
Case: 1:17-md-02804 Doc #: 3007-7 Filed: 12/17/19 93 of 118. PageID #: 434812




             b.      Summary Chargeback Field Descriptions
 169. Below are descriptions of the fields extracted from the chargeback data into the summary table
   used for the analysis:
         hh. Buyer DEA No: A registration number assigned to healthcare professionals by the Drug
             Enforcement Administration that identifies them and allows them to prescribe or
             dispense controlled substances
         ii. Buyer ID No: A unique identifier assigned by individual labelers to buyers to track orders
             placed by and shipped to specific buyers
         jj. Buyer Bus Act: A category assigned to buyers based on their entity type (i.e., whether
             they are a retail pharmacy, practitioner, hospital, chain pharmacy, etc.)
         kk. Buyer Name: Name of organization or individual buyer
         ll. Buyer Address: Street address and suite number of buyer
         mm.          Buyer City: City in which buyer was located at time of purchase
         nn. Buyer County: County in which buyer was located at time of purchase
         oo. Buyer State: State in which buyer was located at time of purchase
         pp. Buyer Zip: Zip code in which buyer was located at time of purchase
         qq. Reporter DEA No: A registration number assigned to healthcare professionals by the
             Drug Enforcement Administration that identifies them and allows them to distribute
             controlled substances
         rr. Reporter ID No: A unique identifier assigned by individual labelers to distributors to
             track who was the seller in specific transactions
         ss. Reporter Name: Corporate (DBA) or first and last name of reporter
         tt. NDC: A universal product identifier that identifies the labeler, product code, and
             package code in a unique 10-digit, 3-segment number
         uu. Trade Name: The brand name of a drug approved by the Food and Drug Administration
             that is used for proprietary of trademark purposes
         vv. Unit Of Measure: The way in which an order was packaged (i.e., box, tablet, etc.)
         ww.          Invoice Date: Date of transaction
         xx. Invoice Order Quantity: The number of NDC packages contained in an order

             c.      Exclusions
 170. Data was removed from the production for the following reasons and in this exact order:
        yy. Product Returns: There were instances in the chargeback data where invoice quantities
            were negative This was inferred to mean that the transaction was a return or reversal.
            These transactions – totaling almost 3.8 million rows of data – were removed from the
            data.
        zz. Null Invoice Date - There were instances in the chargeback data where invoice date was
            blank, missing, or null. These transactions – totaling almost 1.9 million rows of data –
            were removed from the data.
        aaa.        Null NDCs and Trade Name - There were instances in the chargeback data where
            value for NDC and trade name were blank, missing, or null. These transactions were
            removed from the data.


                                                93
      Case: 1:17-md-02804 Doc #: 3007-7 Filed: 12/17/19 94 of 118. PageID #: 434813



               bbb.         Invalid NDCs - NDC values were identified that could not be validated by DEA,
                    FDA, or CMS data sources. In addition, there was no product or trade name provided for
                    the NDC values. These NDCs were removed from the data.
               ccc. Not Included Opioids - NDC values that were not opioids that are to be analyzed in the
                    case were identified. These NDCs were removed from the data.
               ddd.         Duplicates: There were records where the entire line of data was the exact same
                    as another row in the dataset. These records were removed from the data.

                   d.       Data Cleaning and Enrichment
       171. National Drug Codes: The National Drug Code (NDC) is an 11-digit code that identifies the
         specific drug product exchanged the transaction. There were over 2,300 unique values in the NDC
         field. Dashes from values in NDC field were removed and when codes were in a 9 or 10 digit
         format, they were converted to 11-digit codes, using the 5-digit, 4-digit, 2-digit formatting as
         shown described below.169

           Table 81 NDC Conversion to 11-Digit Format




       172. Buyer ID Number: The buyer DEA number was used as the primary buyer-specific unique
         identification number. Where this value was null, buyers were uniquely identified using the
         following steps:
               eee.          Where it was null, a buyer DEA number was assigned to records in the ARCOS
                    data that had the same name, address, and zip code as a buyer in the chargeback data.
               fff. For records involving the same buyer id number but where one buyer DEA number was
                    null and the other was not null, the buyer DEA number was updated using the non-null
                    value for buyer id number as produced in the data.
               ggg.          Some non-DEA buyer identification numbers were reused by labelers or used to
                    identify multiple buyers in certain regions. For example, the buyer id “007874207” from
                    Qualitest applied to 16 different buyers across the United Sates. To create a truly unique
                    id for these buyers, a distinct “hash” was created by combining the buyer id, buyer
                    name and buyer address.
               hhh.          Where a buyer DEA number and buyer id number was still null, a unique
                    identifier was created via a hash of the labeler name and buyer name.



169
  PHPA, Maryland.gov. <https://phpa.health.maryland.gov/OIDEOR/IMMUN/Shared%20Documents/Handout%203%20-
%20NDC%20conversion%20to%2011%20digits.pdf>

                                                           94
Case: 1:17-md-02804 Doc #: 3007-7 Filed: 12/17/19 95 of 118. PageID #: 434814



          iii. Just over 1,000 records of the over 300 million that were loaded into the dataset did not
               have enough information to create a unique id – these buyers were dropped from the
               analysis.
 173. Buyer State: state abbreviations (e.g. NY, CO, OH) were cleaned and checked to be official state
   abbreviations.
 174. Zip Codes: were trimmed or padded to five digits when reported in different lengths. For
   example, the zip code “7097” was cleaned to “07097”.
 175. Trade Name: is the brand or generic name of a particular NDC product. Where this value was
   null, it was filled in using the following steps:
          jjj. If there was another record in the chargeback data with the same NDC code and a non-
               null trade name, the trade name was updated using the non-null value.
          kkk.The product name was added based on the NDC from the FDA National Drug Code
               Directory.
          lll. The trade name was added based on the NDC from the DEA’s National Drug Code
               Dictionary.
          mmm.          A valid trade name was not extracted for 489 NDCs produced by Qualitest
 176. Drug Name: is the opioid family of a particular NDC. Where this value was null, it was filled in
   using the following steps:
          nnn.          A drug name was assigned (e.g. oxycodone, fentanyl, etc.) based on the NDC
               using the DEA’s National Drug Code Dictionary.
          ooo.          A drug name was assigned (e.g. oxycodone, fentanyl, etc.) based on the NDC
               and substance name using the FDA’s National Drug Code Dictionary.
          ppp.          Where the above steps did not produce a drug name, it was assigned based
               upon the trade name of the NDC. For example, for NDC “00591093201”, the trade name
               was “OXYCODONE/APAP 10/325MG TAB 100” and was assigned the drug name of
               “Oxycodone”.
 177. Unit of Measure: is the unit in which the package quantity was being given (e.g, tablets) for a
   particular NDC product. Where this value was null, it was filled in using the following steps:
          qqq.          A unit of measure (e.g., tablet, milliliters, etc.) was assigned based on the NDC
               using the CMS NDC file based on the NDC code.
          rrr. Where the above step did not produce a unit of measure, a unit of measure was
               extracted from the trade name. For example, using the trade name “OPANA IR 5MG TAB
               100,” the unit of measure would be assigned to tablet.
 178. Package Quantity: is the total amount pills or tabs in a package of each drug product. To
   calculate the total amount of opioids associated with each chargeback transaction, it is necessary
   to know the total amount of pills or tabs in a package of each drug product.
 179. A package quantity was assigned based on the NDC using the DEA’s National Drug Code
   Dictionary.
 180. Where the above step did not produce a package quantity, a package quantity was assigned
   based on the NDC using the CMS’s NDC file.
 181. Where the above step did not produce a package quantity, a package quantity was assigned
   based on the trade name of the product. For example, using the trade name “OPANA IR 5MG TAB
   100,” the package quantity would be assigned to 100.



                                                 95
Case: 1:17-md-02804 Doc #: 3007-7 Filed: 12/17/19 96 of 118. PageID #: 434815
Case: 1:17-md-02804 Doc #: 3007-7 Filed: 12/17/19 97 of 118. PageID #: 434816
      Case: 1:17-md-02804 Doc #: 3007-7 Filed: 12/17/19 98 of 118. PageID #: 434817



                      Allergan          0
                        Teva           61
                       Total        8,730,962



                    g.           Mismatched Labelers
       195. Since the first five digits (the “labeler code”) of an NDC code identify the labeler of a product, it
         was possible to check the NDC codes in the chargeback data submitted by a labeler for the
         appropriate labeler code. There were several instances of labeler codes in the chargeback data
         that referred to drug products manufactured by labelers different from the one who produced
         the data. For example, there was chargeback data included in the Actavis chargeback data for
         products with NDC codes 78010705, 78024305 and 78010305, which have a labeler prefix of
         78010 indicating they were labeled by Novartis. However, research indicated that these products
         were purchased by Watson Labs (later acquired by Actavis) from Novartis in 2003171 and
         therefore Actavis received chargeback requests regarding these products even though the labeler
         code of the product refers to a different labeler. Similarly, the chargeback data for Par
         Pharmaceuticals included data for Kadian products labeled by Actavis, because Par purchased this
         product from Actavis in 2012.172 This data was kept in full.

          4.        Mallinckrodt Peculiar Transactions Data
       196. Mallinckrodt peculiar transactions data was produced to plaintiffs’ counsel through MNK-
         T1_0008592627.
              a. NDC codes (produced under the column name “ndc_item_number”) that were nine
                   digits long were padded with zeros on the left to convert them to 11-digit NDC codes.
              b. The “sold_to_alpha_name” and “ship_to_alpha_name” were changed to the name of
                   the parent company:
              c. “ANDA INC” was renamed “TEVA PHARMACEUTICALS”
              d. “ENCLARA PHARMACIA INC” and “EXCELLE PHARMACIA WHOLESALE” were renamed
                   “OMNICARE INC”
              e. “ONEPOINT PATIENT CARE” was renamed “PROFESSIONAL PHARMACY INC”
              f. “BELLCO DRUG CORP” was renamed “AMERISOURCEBERGEN CORPORATION” and
                   grouped together with the existing recipient of that name
              g. The peculiar transactions data was joined to Confidential ARCOS using
                   “ship_to_dea_number” to obtain name and location information for recipients whose
                   names were listed as “CLOSED PER DI” in the peculiar transactions data.




171  “COMPANY NEWS; WATSON PHARMACEUTICALS TO BUY 4 HEADACHE MEDICINES.” The New York Times, The New York Times, 23 Jan.
2003, www.nytimes.com/2003/01/23/business/company-news-watson-pharmaceuticals-to-buy-4-headache-medicines.html.
172 “Par Pharma To Buy 14 Generic Products From Watson And Actavis Group.” RTTNews, RTTNews, www.rttnews.com/1983555/par-pharma-

to-buy-14-generic-products-from-watson-and-actavis-group.aspx.

                                                               98
Case: 1:17-md-02804 Doc #: 3007-7 Filed: 12/17/19 99 of 118. PageID #: 434818
Case: 1:17-md-02804 Doc #: 3007-7 Filed: 12/17/19 100 of 118. PageID #: 434819




     P. Exhibit 1 – Lacey Keller Resume




                                     100
Case: 1:17-md-02804 Doc #: 3007-7 Filed: 12/17/19 101 of 118. PageID #: 434820




     Q. Exhibit 2 – Results of Manufacturer to Prescriber Analysis
        Compliance Metric Application
  198. See accompanying Excel workbook.

     R. Exhibit 3 – Results of Manufacturer to Pharmacy Analysis
        Compliance Metric Application
  199. See accompanying Excel workbook.

     S. Exhibit 4 – Code
  200. See accompanying file.




                                          101
Case: 1:17-md-02804 Doc #: 3007-7 Filed: 12/17/19 102 of 118. PageID #: 434821




Expert Analysis – Errata Sheet: Lacey R. Keller




1
 Case: 1:17-md-02804 Doc #: 3007-7 Filed: 12/17/19 103 of 118. PageID #: 434822




Figure 1 Number of Dosage Units Flagged by Compliance Metrics, Per Year
(IQVIA – Defendant Labelers; 1997-2006, 2008-2017 Summit, Cuyahoga)
Note: for the Common Sense Flag, the dip in 2008 is caused by the missing 2007 data.




2
 Case: 1:17-md-02804 Doc #: 3007-7 Filed: 12/17/19 104 of 118. PageID #: 434823




Table 1 Prescribing by Labeler: Sinoff
(IQVIA – all Labelers; 1997-2006, 2008-2017)
Because of rounding, totals for the same prescriber may reflect slightly different values because of differences in the levels of underlying
aggregation (i.e., drug-level vs. labeler-level). The table is sorted by percent of prescriptions.

      Labelers          Prescriptions    Prescription %     Dosage Units     Dosage Unit %       MMEs         MMEs %
      Purdue               7,354             31.4             520,093            23.8          47,680,457      52.5
    Mallinckrodt           4,871             20.8             564,209            25.8          11,668,054      12.9
        Endo               4,610             19.7             490,712            22.5          13,591,045      15.9
        Teva               3,625             15.5             370,133             17           12,186,426      13.4
 Johnson & Johnson          169               0.8              1,689              0.1           11,529         <0.1
   Other Labelers          2,785             11.9             236,320            10.8          5,639,347        6.2
        Total             23,414                             2,183,156                         90,776,858



Table 2 Prescribing by Labeler: Akhtar-Zaidi
(IQVIA – all Labelers; 1997-2006, 2008-2017)
Because of rounding, totals for the same prescriber may reflect slightly different values because of differences in the levels of underlying
aggregation (i.e., drug-level vs. labeler-level). The table is sorted by percent of prescriptions.

         Labelers            Prescriptions      Prescription %          Dosage Units          Dosage Unit %             MMEs              MMEs %
       Mallinckrodt            40,546               25.6                 2,404,174                29.6                31,307,534           15.2
           Teva                36,733               23.2                 2,016,656               24.82                33,347,583           16.2
           Endo                28,946               18.3                 1,544,853                19.0                51,293,459           24.9
         Purdue                25,628               16.2                 1,280,161                15.8                69,953,754           34.0
    Johnson & Johnson           6,882                4.4                   60,009                  0.7                 410,305              0.2
      Other Labelers           19,466               12.3                  814,206                 10.0                19,649,376            9.5
           Total               158,201                                   8,120,059                                   205,962,011




3
 Case: 1:17-md-02804 Doc #: 3007-7 Filed: 12/17/19 105 of 118. PageID #: 434824




Table 3 Flagged Chargeback Transactions by Compliance Metric
(Chargebacks – Defendant Labelers; Varies Between 1998-2018)

                                                                                                                                                                                                                                   % of All                 Total
                                                                     Flagged                % of All              Flagged                             % of All                                     Flagged
              Metric Type                                                                                                                                                                                                          Dosage                  Months
                                                                     Buyers                 Buyers              Chargebacks                         Chargebacks                                  Dosage Units
                                                                                                                                                                                                                                    Units                  Flagged
       Double National Average                                        817                      63.4                     472,116                                44.1                              286,836,011                        58.3                     250
        Triple National Average                                       604                      46.9                     280,587                                26.2                              195,863,176                        39.8                     246
         McKesson: 8,000 Rule                                         293                      22.7                     208,652                                19.5                              186,085,340                        37.8                     185
       Masters: Common Sense                                         1,013                     78.6                     323,455                                30.2                              152,723,817                        31.0                     244
     Qualitest (Endo): 30,000 Rule                                     21                       1.6                       4,475                                 0.4                                5,557,600                         1.1                      85
 Mallinckrodt: Rolling Average (Double)                               821                      63.7                     162,474                                15.2                               72,259,921                        14.7                     231
 Mallinckrodt: Rolling Average (Triple)                               730                      56.6                      65,686                                 6.1                               31,022,783                         6.3                     225
  Actavis (Teva): 125% Order Average                                  946                      73.4                     624,965                                58.4                              327,685,770                        66.6                     246
   Teva: 3 SD Above Six Month Mean                                    765                      59.4                     122,294                                11.4                               63,069,827                        12.8                     244
          Multiple Distributors                                       295                      22.9                      23,946                                 2.2                               13,952,780                         2.8                     174
               Any Metric                                            1,065                     82.6                     817,028                                76.3                              421,990,326                        85.8                     250




Table 4 Number of Flagged Buyers Attributed to Each Labeler
(Chargebacks – Defendant Labelers; Varies Between 1998-2018)




                                                                                                                                                                           Actavis: 125% Order
                                                                                                                             Rolling Average (2x)


                                                                                                                                                    Rolling Average (3x)




                                                                                                                                                                                                                       Multiple Distributor
                                                                                          Masters: Common
                                                                        McKesson: 8,000




                                                                                                                                                                                                    Teva: 3 Standard
                                 Double National



                                                   Triple National




                                                                                                            Qualitest: 30K


                                                                                                                               Mallinckrodt:


                                                                                                                                                      Mallinckrodt:
                  Total Buyers




                                                                                                                                                                                                       Deviations




                                                                                                                                                                                                                                              Any Metric
                                                                                               Sense




    Labeler




   Actavis        487            313               238                  175                 447              14                 393                    373                 423                        372                0                    449
  Allergan         11             1                  0                    0                  1                0                  0                      0                   1                          0                 0                     2
    Endo          439            309               222                   19                 368               0                 298                    246                 326                        243                0                    380
   Janssen         12             4                  4                    0                  7                0                  5                      3                   5                          0                 0                     7
 Mallinckrodt     678            438               313                  177                 564              10                 488                    446                 557                        484              294                    595
      Par         382            219               130                   59                 324               0                 240                    200                 308                        197                0                    333
   Purdue         272            117                71                   18                 230               0                 190                    128                 229                        186               49                    242
  Qualitest       432            284               186                  105                 360               2                 334                    317                 348                        289                0                    368
     Teva         379            141                87                   46                 322               0                 202                    118                 291                        186                2                    330




4
                             Case: 1:17-md-02804 Doc #: 3007-7 Filed: 12/17/19 106 of 118. PageID #: 434825




Table 5 Number of Flagged Dosage Units Attributed to Each Labeler
(Chargebacks – Defendant Labelers; Varies Between 1998-2018)

                                                                              Masters:                            Mallinckrodt:      Mallinckrodt:                         Teva: 3
                    Double                Triple           McKesson:                                                                                   Actavis: 125%                          Multiple
      Labeler                                                                Common         Qualitest: 30K           Rolling             Rolling                          Standard                              Any Metric
                    National             National           8,000                                                                                          Order                             Distributor
                                                                               Sense                              Average (2x)       Average (3x)                        Deviations
      Actavis       61,127,415         40,626,995         54,565,000        34,822,290        1,355,000            19,146,625          9,144,240        74,651,735       17,207,540               -              95,358,545
     Allergan           600                  -                 -                200               -                      -                  -               200               -                   -                 1,000
       Endo         10,706,720          8,058,600          1,551,700         5,184,120            -                 3,252,400          1,322,120         8,215,880        2,267,620               -              13,302,320
     Janssen           4,880              2,880                -               7,800              -                   4,220              1,400             5,300              -                   -                 9,500
    Mallinckrodt   147,079,776        104,597,321         85,098,270        76,288,227        4,081,140            30,893,596         11,338,368       169,172,105       25,389,882          13,647,855         208,710,066
        Par         13,403,625          7,533,355          6,287,800         6,490,650            -                 1,991,090           945,265         11,382,300        1,649,820               -              19,733,795
      Purdue         6,001,340          4,416,640          1,171,880         3,016,420            -                 1,396,620           717,200          6,228,100        1,800,420           300,300             8,414,560
     Qualitest      26,925,860         16,285,120         15,233,090        17,560,590         121,460             14,385,210          7,267,430        28,061,030        9,224,090               -              40,563,840
       Teva         21,585,795         14,342,265         22,177,600         9,353,520            -                 1,190,160           286,760         29,969,120        5,530,455            4,625             35,896,700


Table 6 Number of Flagged Buyers Attributed to Buyer Business Activity
(Chargebacks – Defendant Labelers; Varies Between 1998-2018)

                                                                                                              Mallinckrodt:        Mallinckrodt:
                     Total        Double        Triple       McKesson:       Masters:       Qualitest:                                                 Actavis:   Teva: 3 Standard       Multiple       Any
      Buyer Type                                                                                             Rolling Average      Rolling Average
                    Buyers        National     National        8,000       Common Sense       30K                                                    125% Order      Deviations         Distributor    Metric
                                                                                                                   (2x)                 (3x)
 Chain Pharmacy      710           521            386          191             609                 8               532                  488             575            495                202           627
 Retail Pharmacy     523           285            208          100             385                13               285                  240             356            268                 87           411
   Practitioner       57            11             10           2               19                 0                4                    2               15             2                   6            27



Table 7 Number of Flagged Dosage Units Attributed to Buyer Business Activity
(Chargebacks – Defendant Labelers; Varies Between 1998-2018)

                                                                        Masters:                       Mallinckrodt:   Mallinckrodt:                      Teva: 3
                     Double             Triple          McKesson:                    Qualitest:                                            Actavis:                        Multiple
     Buyer Type                                                         Common                           Rolling         Rolling                         Standard                                 Any Metric
                     National          National          8,000                         30K                                               125% Order                       Distributor
                                                                         Sense                         Average (2x)    Average (3x)                     Deviations
 Chain Pharmacy     184,661,698      116,940,187     116,493,786       101,064,539    832,948          48,119,246      21,124,789        224,080,977    39,381,616         5,536,537             284,540,822
 Retail Pharmacy    101,965,613      78,774,789      69,533,154        51,543,718    4,724,652         24,088,075       9,884,394        103,453,093    23,672,511         8,410,643             137,156,944
   Practitioner      208,700          148,200          58,400           115,560          0               52,600          13,600           151,700         15,700             5,600                 292,560




5
 Case: 1:17-md-02804 Doc #: 3007-7 Filed: 12/17/19 107 of 118. PageID #: 434826




Table 8 Transactions by Labeler and Drug and Dosage: Marc's 23PU
(ARCOS; 2006 - 2014)
Table sorted by percent of dosage units.

                                                                                Pharmacy                                        %
                                              Pharmacy                                      % Pharmacy
                                                              % Pharmacy          Total                        Pharmacy     Pharmacy
       Labeler        Drug and Dosage            Total                                      Total Dosage
                                                              Transactions       Dosage                       Total MMEs      Total
                                             Transactions                                      Units
                                                                                  Units                                       MMEs
     Mallinckrodt      Oxycodone 5mg             559               9.3           468,500        25.0           3,150,077      10.6
     Mallinckrodt     Hydrocodone 5mg            501               8.3           241,700        12.9            731,626        2.5
     Mallinckrodt    Hydrocodone 7.5mg           515               8.6           217,400        11.6            987,105        3.3
     Mallinckrodt    Hydrocodone 10mg            989              16.5           194,320        10.4           1,176,413       4.0
       Purdue         Oxycodone 40mg             316               5.3           87,900          4.7           4,728,141      15.9
       Purdue         Oxycodone 80mg             294               4.9           72,200          3.9           7,767,276      26.2
    Other Labelers         Other                2,834             47.2           595,205        31.7          11,155,703      37.6
        Total               All                 6,008                           1,877,225                     29,696,342



Table 9 Transactions by Labeler: Marc’s 23PU
(ARCOS – Defendant Labelers; 2006-2014)
                                              %
                        Pharmacy                         Pharmacy                           Pharmacy            %
                                         Pharmacy                        % Pharmacy Total
        Labeler           Total                            Total                              Total        Pharmacy Total
                                           Total                           Dosage Units
                       Transactions                     Dosage Units                          MMEs             MMEs
                                        Transactions
       Endo                 508              9.7          175,640              9.9          2,379,650           8.7
 Johnson & Johnson           92              1.8            4,935              0.3           569,000            2.1
   Mallinckrodt            3,237            61.7         1,297,230            73.4          8,374,043          30.7
      Purdue                964             18.4          214,800             12.2          14,217,406         52.1
       Teva                 442              8.4           74,450              4.2          1,754,424           6.4
       Total               5,243                         1,767,055                          27,294,523




6
 Case: 1:17-md-02804 Doc #: 3007-7 Filed: 12/17/19 108 of 118. PageID #: 434827




Table 10 Transactions by Labeler and Drug and Dosage: Marc’s 23PU
(Chargebacks – Defendant Labelers; Varies Between 1998-2018)
Table sorted by percent of dosage units.

                                                                  %                                                                         %
                                             Pharmacy                            Pharmacy         % Pharmacy             Pharmacy
                                                              Pharmacy                                                                  Pharmacy
       Labeler           Drug and Dosage       Total                               Total             Total                 Total
                                                                Total                                                                     Total
                                            Chargebacks                         Dosage Units      Dosage Units             MMEs
                                                             Chargebacks                                                                  MMEs
     Mallinckrodt        Oxycodone 5mg           665            13.6              550,300              28.6               4,127,250       16.2
     Mallinckrodt       Hydrocodone 5mg          643            13.2              341,300              17.7               1,706,500        6.7
     Mallinckrodt       Hydrocodone 7mg          672            13.8              318,532              16.5               2,388,990        9.4
     Mallinckrodt       Hydrocodone 10mg        1,293           26.5              257,800              13.4               2,578,000       10.1
     Mallinckrodt        Oxycodone 10mg          200             4.1               89,600               4.7               1,344,000        5.3
       Purdue            Oxycodone 80mg          142             2.9               48,900               2.5               5,868,000       23.0
       Purdue            Oxycodone 40mg          138             2.8               43,700               2.3               2,622,000       10.3
    Other Labelers            Other             1,133           23.2              275,175              14.3               4,849,880       19.0
        Total                                   4,886                            1,925,307                               25,484,620



Table 11 Months Flagged by Labeler: Marc’s 23PU
(Chargebacks – Defendant Labelers; Varies Between 1998-2018)
Percentage of months were calculated off a labeler’s own chargeback data.

                                                                                  Mallinckro   Mallinckro
                                                        Masters:                     dt:          dt:         Actavis:
                     Double      Triple    McKesson:               Qualitest:                                              Multiple      Any
      Labeler                                           Common                     Rolling      Rolling        125%
                     National   National    8,000                   30,000                                                Distributor   Metric
                                                         Sense                    Average      Average         Order
                                                                                    (2x)         (3x)
      Actavis          2.8        0.93        0          26.17         0           15.89        10.28         34.58           0         46.73
    Mallinckrodt      74.84      56.60      36.48         43.4         0           16.98         6.29         86.79          3.14       91.82
         Par            0          0          0             0          0               0            0           0             0           0
     Purdue           28.33      25.00       6.67          10          0               0            0         28.33          1.67       48.33
     Qualitest         4.55        0          0          22.73         0            4.55         4.55         29.55           0         47.73
        Teva            0          0          0          18.18         0               0            0         18.18           0         27.27




7
 Case: 1:17-md-02804 Doc #: 3007-7 Filed: 12/17/19 109 of 118. PageID #: 434828




Table 12 Transactions by Labeler and Drug and Dosage: 8000 Euclid Ave CVS
(ARCOS; 2006 - 2014)
Table sorted by percent of dosage units.

                                                                 %
                                            Pharmacy                       Pharmacy                           Pharmacy            %
                                                            Pharmacy                     % Pharmacy Total
       Labeler       Drug and Dosage          Total                          Total                              Total        Pharmacy Total
                                                              Total                        Dosage Units
                                           Transactions                   Dosage Units                          MMEs             MMEs
                                                           Transactions
    Mallinckrodt     Oxycodone 5mg            813              15.6        1,472,400           49.2           9,900,050          22.4
    Mallinckrodt     Hydrocodone 5mg          352               6.8         278,200             9.3            842,111            1.9
        Teva          Codeine 30mg            194               3.7         199,200             6.7            660,378            1.5
       Purdue        Oxycodone 80mg           271               5.2         120,700             4.0           12,984,906         29.4
       Purdue        Oxycodone 40mg           205               3.9          75,800             2.5           4,077,282           9.2
        Teva          Codeine 60mg            272               5.2          52,600             1.8            348,754            0.8
    Other Labelers        Other              3,098             59.5         796,367            26.6           15,336,504         34.7
        Total                                5,205                         2,995,267                          44,149,985



Table 13 Transactions by Labeler: 8000 Euclid Ave CVS
(ARCOS – Defendant Labelers; 2006-2014)

                                             %
                         Pharmacy                          Pharmacy                          Pharmacy            %
                                        Pharmacy                          % Pharmacy Total
        Labeler            Total                             Total                             Total        Pharmacy Total
                                          Total                             Dosage Units
                        Transactions                      Dosage Units                         MMEs             MMEs
                                       Transactions
       Endo                 405             9.6             161,080             5.6          1,871,699           4.7
 Johnson & Johnson           76             1.8              4,355              0.2          1,126,026           2.8
   Mallinckrodt            1,697           40.1            1,908,100           66.8          11,861,098         29.9
      Purdue                816            19.3             280,200             9.8          19,547,368         49.3
       Teva                1,240           29.3             504,505            17.7          5,243,813          13.2
       Total               4,234                           2,858,240                         39,650,004




8
 Case: 1:17-md-02804 Doc #: 3007-7 Filed: 12/17/19 110 of 118. PageID #: 434829




Table 14 Transactions by Labeler and Drug and Dosage: 8000 Euclid Ave CVS
(Chargebacks – Defendant Labelers; Varies Between 1998-2018)
Table sorted by percent of dosage units.

                                                                  %
                                            Pharmacy                          Pharmacy                                  Pharmacy            %
                                                              Pharmacy                        % Pharmacy Total
     Labeler         Drug and Dosage          Total                             Total                                     Total        Pharmacy Total
                                                                Total                           Dosage Units
                                           Chargebacks                       Dosage Units                                 MMEs             MMEs
                                                             Chargebacks
  Mallinckrodt       Oxycodone 5mg              974             43.5           1,718,400              69.1              12,888,000         58.4
    Actavis          Oxycodone 10mg             334             14.9            175,000                7.0              2,625,000          11.9
   Qualitest         Oxycodone 5mg               67              3.0            155,200                6.2              1,164,000           5.3
    Actavis          Oxycodone 7mg              255             11.4            112,400                4.5              1,264,500           5.7
 Other Labelers           Other                 610             27.2            324,410               13.0              4,145,098          18.8
     Total                                     2,240                           2,485,410                                22,086,598



Table 15 Months Flagged by Labeler: 8000 Euclid Ave CVS
(Chargebacks – Defendant Labelers; Varies Between 1998-2018)
Percentage of months calculated off a labeler’s own chargeback data.

                                                  Masters:                  Mallinckrodt:   Mallinckrodt:    Actavis:       Teva: 3
                Double      Triple    McKesson:                Qualitest:                                                                  Multiple       Any
    Labeler                                       Common                      Rolling          Rolling        125%         Standard
                National   National    8,000                    30,000                                                                    Distributors   Metric
                                                   Sense                    Average (2x)    Average (3x)      Order       Deviations
   Actavis        17.8       3.9        4.7         24.0          0.0           16.3             7.0          55.0           17.1             0.0        62.0
 Mallinckrodt     67.2      52.8        42.6        28.2          0.0           13.3             4.1          49.7            3.6             0.0        78.5
      Par         32.5       2.5        0.0         15.0          0.0            2.5             0.0          20.0            7.5             0.0        45.0
  Qualitest       56.8      11.4        4.6         34.1          0.0           27.3            15.9          29.6            9.1             0.0        72.7
     Teva          0.0       0.0        0.0         5.3           0.0            0.0             0.0          21.1            0.0             0.0        26.3




9
 Case: 1:17-md-02804 Doc #: 3007-7 Filed: 12/17/19 111 of 118. PageID #: 434830




Table 16 Transactions by Labeler and Drug and Dosage: 14525 Euclid Ave Walgreen Co.
(Chargebacks – Defendant Labelers; Varies Between 1998-2018)
Table sorted by percent of dosage units.

                                                                                                            %
                                                                         %
                                                   Pharmacy                             Pharmacy        Pharmacy        Pharmacy           %
                                                                     Pharmacy
        Labeler Name           Drug and Dosage       Total                                Total           Total           Total       Pharmacy Total
                                                                       Total
                                                  Chargebacks                          Dosage Units      Dosage           MMEs            MMEs
                                                                    Chargebacks
                                                                                                          Units
         Actavis              Oxycodone 5mg            251                 11.0           350,000         32.0          2,625,000         26.2
  Teva Pharmaceuticals        Oxycodone 5mg            207                  9.1           260,500         23.8          1,953,750         19.5
         Actavis              Hydrocodone 5mg          149                  6.6            91,800         8.34           459,000           4.6
         Actavis              Oxycodone 10mg           226                  9.9            71,100          6.5          1,066,500         10.6
    Mallinckrodt Inc          Oxycodone 5mg            170                  7.5            49,800          4.6           373,500           3.7
  Teva Pharmaceuticals        Oxycodone 10mg           152                  6.7            40,200          3.7           603,000           6.0
         Actavis              Oxycodone 7mg            155                  6.8            29,500          2.7           331,875           3.3
        Purdue                Oxycodone 80mg            34                  1.5             4,400          0.4           528,000           5.3
     Other Labelers                Other               932                 40.9           197,830         18.1          2,080,913         20.8
          Total                                       2,276                              1,095,130                      10,021,538



Table 17 Months Flagged by Labeler: 14525 Euclid Ave Walgreen Co.
(Chargebacks – Defendant Labelers; Varies Between 1998-2018)
Percentage of months calculated off a labeler’s own chargeback data.

                                                  Masters:                   Mallinckrodt:   Mallinckrodt:   Actavis:         Teva: 3
                Double      Triple    McKesson:               Qualitest:                                                                    Multiple       Any
     Labeler                                      Common                       Rolling         Rolling        125%           Standard
                National   National    8,000                   30,000                                                                      Distributors   Metric
                                                   Sense                     Average (2x)    Average (3x)     Order          Deviations
   Actavis       60.7       24.6        44.3        32.8         0.0             19.7             8.2         62.3             11.5            0.0        73.8
 Mallinckrodt     9.1        2.6        0.0         24.7         0.0             11.7             7.8         45.5              1.3            1.3        59.7
      Par         0.0        0.0        0.0          0.0         0.0              0.0             0.0          0.0              0.0            0.0        0.0
   Purdue         0.0        0.0        0.0          0.0         0.0              0.0             0.0         18.8              0.0            3.1        21.9
  Qualitest      18.2        6.1        0.0         18.2         0.0              3.0             3.0          9.1              6.1            0.0        27.3
     Teva        46.2        9.6        26.9        38.5         0.0             13.5             1.9         75.0             28.9            0.0        86.5




10
 Case: 1:17-md-02804 Doc #: 3007-7 Filed: 12/17/19 112 of 118. PageID #: 434831




Table 18 Transactions by Labeler and Drug and Dosage: New Choice Pharmacy
(ARCOS; 2006 - 2014)
Table sorted by percent of dosage units.

                                                                                                  %
                                                                   %            Pharmacy                                               %
                                               Pharmacy                                       Pharmacy          Pharmacy
                                                               Pharmacy           Total                                             Pharmacy
      Labeler             Drug and Dosage         Total                                         Total             Total
                                                                  Total          Dosage                                               Total
                                              Transactions                                     Dosage             MMEs
                                                              Transactions        Units                                              MMEs
                                                                                                Units
   Mallinckrodt        Oxycodone 5mg             1,313             6.6          2,612,000       23.4            17,562,435             5.9
      Endo            Oxycodone 10mg              784              4.0          1,202,600       10.8            16,171,961             5.4
   Mallinckrodt       Hydrocodone 5mg            1,224             6.2           656,200         5.9             1,986,317             0.7
      Mylan            Fentanyl 0.1mg             254              1.3           17,645          0.2            17,997,900             6.0
  Other Labelers           Other                16,238             82           6,686,146       59.8           246,105,051            82.1
      Total                                     19,813                         11,174,591                       29,823,656



Table 19 Transactions by Labeler: New Choice Pharmacy
(ARCOS – Defendant Labelers; 2006-2014)
Table sorted by percent of dosage units.

                                                               %
                                         Pharmacy                         Pharmacy                         Pharmacy           %
                                                          Pharmacy                      % Pharmacy Total
                Labeler                    Total                            Total                            Total       Pharmacy Total
                                                            Total                         Dosage Units
                                        Transactions                     Dosage Units                        MMEs            MMEs
                                                         Transactions
          Mallinckrodt                       6,043           42.6         5,648,320          57.0          76,636,536        34.9
              Endo                           4,038           28.4         2,781,080          28.1          49,604,410        22.6
       Teva Pharmaceutical                   2,644           18.6         1,224,569          12.4          55,610,900        25.3
 Johnson & Johnson Pharmaceutical             832             5.9           47,000            0.5          26,139,200        11.9
             Purdue                           641             4.5          208,920            2.1          11,490,112         5.2
              Total                         14,198                        9,909,889                        219,481,158




11
 Case: 1:17-md-02804 Doc #: 3007-7 Filed: 12/17/19 113 of 118. PageID #: 434832




Table 20 Transactions by Labeler and Drug and Dosage: New Choice Pharmacy
(Chargebacks – Defendant Labelers; Varies Between 1998-2018)
Table sorted by percent of dosage units.

                                                                      %                                                                        %
                                              Pharmacy                            Pharmacy                                 Pharmacy
                                                                  Pharmacy                        % Pharmacy Total                         Pharmacy
     Labeler          Drug and Dosage           Total                               Total                                    Total
                                                                    Total                           Dosage Units                             Total
                                             Chargebacks                         Dosage Units                                MMEs
                                                                 Chargebacks                                                                 MMEs
 Mallinckrodt         Oxycodone 5mg                1,505            12.3          3,196,800              38.0              23,976,000        17.8
 Mallinckrodt        Hydrocodone 5mg               1,495            12.3           816,800                9.7               4,084,000         3.0
 Mallinckrodt       Hydromorphone 4mg               406              3.3           452,400                5.4               7,238,400         5.4
 Mallinckrodt         Morphine 30mg                 476              3.9           426,700                5.1              12,801,000         9.5
 Mallinckrodt         Morphine 60mg                 229              1.9           300,800                3.6              18,048,000        13.4
 Mallinckrodt        Hydrocodone 7mg                644              5.3           223,576                2.7               1,676,820         1.3
 Mallinckrodt        Morphine 100mg                 257              2.1           160,400                1.9              16,040,000        11.9
 Mallinckrodt       Hydrocodone 10mg                628              5.2           126,100                1.5               1,261,000         0.9
 Other Labelers           Other                    6,558            53.8          2,701,740              32.1              49,528,258        36.8
     Total                                        12,198                          8,405,316                                134,653,478


Table 21 Months Flagged by Labeler: New Choice Pharmacy
(Chargebacks – Defendant Labelers; Varies Between 1998-2018)
Percentage of months calculated off a labeler’s own chargeback data.

                                                      Masters:                  Mallinckrodt:   Mallinckrodt:   Actavis:       Teva: 3
                  Double      Triple    McKesson:                  Qualitest:                                                              Multiple      Any
     Labeler                                          Common                      Rolling         Rolling        125%         Standard
                  National   National    8,000                      30,000                                                                Distributor   Metric
                                                       Sense                    Average (2x)    Average (3x)     Order       Deviations
   Actavis         72.9       54.3         5.7          41.4          0.0           16.4             7.9         58.6           20.0         0.0        87.1
    Endo           83.7       76.7         51.2         37.2          0.0           25.6            14.0         60.5           25.6         0.0        88.4
 Mallinckrodt      84.2       68.9         62.8         56.7          0.0           17.1             7.9         81.7           22.0         13.4       93.9
     Par           19.0       12.1         1.7          15.5          0.0           17.2             6.9         12.1            8.6         0.0        29.3
   Purdue           5.7        0.9         0.0          25.5          0.0            9.4             5.7         17.0            8.5         0.0        34.9
  Qualitest        48.1       19.5         9.1          31.2          0.0           19.5             6.5         62.3           18.2         0.0        77.9
    Teva           32.1       22.6         1.9          32.1          0.0           26.4            15.1         34.0            5.7         1.9        56.6




12
 Case: 1:17-md-02804 Doc #: 3007-7 Filed: 12/17/19 114 of 118. PageID #: 434833




Table 22 Transactions by Labeler and Drug and Dosage: Church Square Pharmacy
(ARCOS; 2006 - 2014)
Table sorted by percent of dosage units.

                                                                                                        %
                                                                           %                                                       %
                                                       Pharmacy                       Pharmacy      Pharmacy      Pharmacy
                                                                       Pharmacy                                                Pharmacy
          Labeler              Drug and Dosage           Total                          Total         Total         Total
                                                                         Total                                                   Total
                                                      Transactions                   Dosage Units    Dosage         MMEs
                                                                      Transactions                                              MMEs
                                                                                                      Units
       Mallinckrodt            Oxycodone 5mg             968             11.0         1,787,400       45.6        12,018,031     13.9
         Purdue                Oxycodone 80mg            793              9.0          278,860         7.1        29,999,759     34.7
       Mallinckrodt            Oxycodone 10mg            393              4.5          256,500         6.5         3,449,284      4.0
         Purdue                Oxycodone 40mg            509              5.8          121,140         3.1         6,516,121      7.5
      Other Labelers                Other               6,155            69.8         1,477,295       37.7        34,443,360     39.9
          Total                                         8,818                         3,921,195                   86,426,555



Table 23 Transactions by Labeler: Church Square Pharmacy
(ARCOS – Defendant Labelers; 2006-2014)

                                             %
                        Pharmacy                        Pharmacy                           Pharmacy         %
                                        Pharmacy                       % Pharmacy Total
       Labeler            Total                           Total                              Total     Pharmacy Total
                                          Total                          Dosage Units
                       Transactions                    Dosage Units                          MMEs          MMEs
                                       Transactions
       Endo                1,080           14.9          325,800              8.9         7,904,628        10.0
 Johnson & Johnson          134             1.9           2,640               0.1         1,990,400         2.5
   Mallinckrodt            2,608           36.0         2,419,430            66.2         23,024,948       29.1
      Purdue               2,720           37.5          621,220             17.0         43,291,894       54.7
       Teva                 704             9.7          283,275              7.8         2,999,472         3.8
       Total               7,246                        3,652,365                         79,211,342




13
     Case: 1:17-md-02804 Doc #: 3007-7 Filed: 12/17/19 115 of 118. PageID #: 434834




   Table 24 Transactions by Labeler and Drug and Dosage: Church Square Pharmacy
   (Chargebacks – Defendant Labelers; Varies Between 1998-2018)
   Table sorted by percent of dosage units.

                                                                        %
                                                   Pharmacy                                                                                           %
                                                                    Pharmacy         Pharmacy         % Pharmacy                 Pharmacy
                                                     Total                                                                                        Pharmac
     Labeler Name         Drug and Dosage                             Total            Total             Total                     Total
                                                   Chargebac                                                                                       y Total
                                                                    Chargebac       Dosage Units      Dosage Units                 MMEs
                                                       ks                                                                                          MMEs
                                                                        ks
      Mallinckrodt        Oxycodone 5mg              1,609            14.6           2,386,100            48.8                  17,895,750          16.4
        Purdue            Oxycodone 80mg             1,244            11.3            375,160              7.7                  45,019,200          41.2
      Mallinckrodt        Oxycodone 10mg              491              4.5            289,500              5.9                   4,342,500           4.0
        Purdue            Oxycodone 40mg              922              8.4            177,340              3.6                  10,640,400           9.7
        Purdue            Oxycodone 20mg              632              5.8             99,600              2.0                   2,988,000           2.7
        Purdue            Oxycodone 60mg              473              4.3             61,800              1.3                   5,562,000           5.1
     Other Labelers            Other                 5,618            51.1           1,498,120            30.7                  22,877,598          20.9
         Total                                      10,989                           4,887,620                                  109,325,448


   Table 25 Months Triggered Per Labeler: Church Square Pharmacy
   (Chargebacks – Defendant Labelers; Varies Between 1998-2018)
   Percentage of months calculated off a labeler’s own chargeback data.

                                                        Masters:                    Mallinckrodt:   Mallinckrodt:    Actavis:      Teva: 3
               Double       Triple    McKesson:                        Qualitest:                                                               Multiple      Any
  Labeler                                               Common                        Rolling         Rolling         125%        Standard
               National    National    8,000                            30,000                                                                 Distributor   Metric
                                                         Sense                      Average (2x)    Average (3x)      Order       Deviations
  Actavis        30.6        26.5           6.1              44.9         0.0           32.7            13.3           68.4          16.3          0.0        77.6
   Endo          2.7         0.0            0.0              24.3         0.0            8.1            2.7            35.1          10.8          0.0        40.5
Mallinckrodt     97.4        91.3           93.9             57.4         0.0           25.2            8.7            94.8          18.3         32.2        97.4
    Par          46.0        21.6           0.0              29.7         0.0            2.7            2.7            21.6           2.7          0.0        59.5
  Purdue         99.1        99.1           28.7             21.7         0.0            7.0            1.7            84.4           7.8         14.8       100.0
 Qualitest       62.0        33.8           7.0              39.4         0.0           23.9            15.5           67.6          23.9          0.0        93.0
   Teva          52.9        47.1           0.0              29.4         0.0           17.7            5.9            39.2          13.7          0.0        58.8




   14
 Case: 1:17-md-02804 Doc #: 3007-7 Filed: 12/17/19 116 of 118. PageID #: 434835




Table 26 Transactions by Labeler and Drug and Dosage: Rite Aid on Kenmore
(ARCOS - Defendant Labelers; 2006 - 2014)
Table sorted by percent of dosage units.

                                                                           Pharmacy
                                             Pharmacy       % Pharmacy                     % Pharmacy            Pharmacy     % Pharmacy
                                                                              Total
     Labeler          Drug and Dosage          Total           Total                          Total                Total         Total
                                                                             Dosage
                                            Transactions    Transactions                   Dosage Units            MMEs          MMEs
                                                                              Units
  Mallinckrodt        Hydrocodone 5mg           282             4.6         502,200            16.2               1,520,159       3.6
  Mallinckrodt         Oxycodone 5mg            270             4.4         350,700            11.3               2,358,019       5.7
     Endo              Oxycodone 5mg            289             4.7         335,300            10.8               2,254,471       5.4
     Endo             Hydrocodone 5mg           291             4.8         307,400             9.9                939,094        2.3
  Mallinckrodt       Hydrocodone 7.5mg          380             6.2         235,800             7.6               1,071,939       2.6
    Purdue            Oxycodone 80mg            147             2.4          45,900             1.5               4,937,922      11.8
     Endo            Oxymorphone 40mg            43             0.7          20,500             0.7               2,194,566       5.3
 Other Labelers            Other               4,401           72.1        1,308,970           42.1              26,489,262      63.4
     Total                                     6,103                       3,106,770                             41,675,432


Table 27 Transactions by Labeler: Rite Aid on Kenmore
(ARCOS – Defendant Labelers; 2006-2014)

                                             %
                        Pharmacy                        Pharmacy                         Pharmacy          %
                                        Pharmacy                      % Pharmacy Total
       Labeler            Total                           Total                            Total      Pharmacy Total
                                          Total                         Dosage Units
                       Transactions                    Dosage Units                        MMEs           MMEs
                                       Transactions
   Mallinckrodt            1,834           39.7         1,439,025          53.1          10,374,852       30.6
       Endo                1,462           31.6          948,130           35.0          8,930,006        26.3
       Teva                 720            15.6          201,115            7.4          4,994,907        14.7
      Purdue                470            10.2          120,800            4.5          8,285,430        24.4
 Johnson & Johnson          138             3.0           2,855             0.1          1,355,250         4.0
       Total               4,624                        2,711,925                        33,940,445




15
 Case: 1:17-md-02804 Doc #: 3007-7 Filed: 12/17/19 117 of 118. PageID #: 434836




Table 28 Transactions by Labeler and Drug and Dosage: Rite Aid on Kenmore
(Chargebacks – Defendant Labelers; Varies Between 1998-2018)
Table sorted by percent of dosage units.

                                                               %                                                                      %
                                            Pharmacy                        Pharmacy                              Pharmacy
                                                           Pharmacy                         % Pharmacy Total                      Pharmacy
 Labeler Name       Drug and Dosage           Total                           Total                                 Total
                                                             Total                            Dosage Units                          Total
                                           Chargebacks                     Dosage Units                             MMEs
                                                          Chargebacks                                                               MMEs
 Mallinckrodt       Oxycodone 5mg               416          14.3            433,900              25.9            3,254,250         15.9
   Qualitest        Oxycodone 5mg               323          11.1            365,300              21.8            2,739,750         13.3
 Mallinckrodt      Hydrocodone 5mg              263           9.1            229,300              13.7            1,146,500          5.6
 Mallinckrodt      Oxycodone 10mg               204           7.0            159,800               9.5            2,397,000         11.7
 Mallinckrodt      Hydrocodone 7mg              201           6.9             92,664               5.5             694,980           3.4
 Mallinckrodt      Hydrocodone 10mg             200           6.9             74,600               4.5             746,000           3.6
 Mallinckrodt      Oxycodone 30mg                70           2.4             33,400               2.0            1,503,000          7.3
    Actavis        Oxycodone 40mg                42           1.5             19,500               1.2            1,170,000          5.7
    Actavis        Oxycodone 80mg                27           0.9              9,700               0.6            1,164,000          5.7
 Other Labelers         Other                  1,157         39.9            259,030              15.4            5,721,092         27.9
     Total                                     2,903                        1,677,194                             20,536,572



Table 29 Months Flagged by Labeler: Rite Aid on Kenmore
(Chargebacks – Defendant Labelers; Varies Between 1998-2018)
Percentage of months calculated off a labeler’s own chargeback data.

                                                   Masters:                 Mallinckrodt:    Mallinckrodt:     Actavis:      Teva: 3
                Double      Triple    McKesson:               Qualitest:                                                                  Multiple      Any
     Labeler                                       Common                      Rolling          Rolling         125%        Standard
                National   National    8,000                   30,000                                                                    Distributor   Metric
                                                    Sense                   Average (2x)     Average (3x)       Order      Deviations
   Actavis        16.2      15.2        0.0          22.2        0.0            17.2              9.1           27.3           7.1           0.0       47.5
 Mallinckrodt     46.3      21.9        22.4         45.8        0.0            33.8             16.4           73.6          22.9           0.5       83.1
      Par         16.7       4.2        0.0          25.0        0.0             4.2              0.0           29.2           0.0           0.0       41.7
  Qualitest       63.4      53.5        29.6         45.1        0.0            22.5             14.1           60.6           9.9           0.0       90.1
     Teva          0.0       0.0        0.0          9.4         0.0             0.0              0.0            9.4           6.3           0.0       15.6




16
Case: 1:17-md-02804 Doc #: 3007-7 Filed: 12/17/19 118 of 118. PageID #: 434837




  This document exceeds the maximum
   permitted file size for upload onto
    the Electronic Court Filing system.
    Consequently, the balance of this
  document will be manually filed with
                the Court.
